 

Credit Agreement

Dated as of December 2, 2010,

among

FCStone Financial, Inc.,

The Guarantors from time to time parties hereto,

the Lenders from time to time parties hereto,

and

Bank of Montreal,

as Administrative Agent

 

BMO Capital Markets, as Sole Lead Arranger and Sole Book Runner

Table of Contents

Section Heading Page

Section 1. The Credit Facilities

*

Section 1.1. Commitments

*



Section 1.2. Applicable Interest Rates

*



Section 1.3. Minimum Borrowing Amounts; Maximum Eurodollar Loans

*



Section 1.4. Manner of Borrowing Loans and Designating Applicable Interest Rates

*



Section 1.5. Maturity of Loans

*



Section 1.6. Prepayments

*



Section 1.7. Default Rate

*



Section 1.8. Evidence of Indebtedness

*



Section 1.9. Funding Indemnity

*



Section 1.10. Commitment Terminations

*



Section 1.11. Substitution of Lenders

*



Section 1.12. Defaulting Lenders

*



Section 1.13. Increase in Commitments

*



Section 2. Fees

*



Section 2.1. Fees

*



Section 3. Place and Application of Payments

*



Section 3.1. Place and Application of Payments

*



Section 3.2. Account Debit

*



Section 4. Guaranties and Collateral

*



Section 4.1. Guaranties

*



Section 4.2. Collateral

*



Section 4.3. Further Assurances

*



Section 5. Definitions; Interpretation

*



Section 5.1. Definitions

*



Section 5.2. Interpretation

*



Section 5.3. Change in Accounting Principles

*



Section 6. Representations and Warranties

*



Section 6.1. Organization and Qualification

*



Section 6.2. Holdings and Borrower Subsidiaries

*



Section 6.3. Authority and Validity of Obligations

*



Section 6.4. Use of Proceeds; Margin Stock

*



Section 6.5. Financial Reports

*



Section 6.6. No Material Adverse Change

*



Section 6.7. Full Disclosure

*



Section 6.8. Trademarks, Franchises, and Licenses

*



Section 6.9. Governmental Authority and Licensing

*



Section 6.10. Good Title

*



Section 6.11. Litigation and Other Controversies

*



Section 6.12. Taxes

*



Section 6.13. Approvals

*



Section 6.14. Affiliate Transactions

*



Section 6.15. Investment Company

*



Section 6.16. ERISA

*



Section 6.17. Compliance with Laws

*



Section 6.18. OFAC

*



Section 6.19. Other Agreements

*



Section 6.20. Solvency

*



Section 6.21. No Default

*



Section 6.22. No Broker Fees

*



Section 6.23. Material Contracts

*



Section 7. Conditions Precedent

*



Section 7.1. All Credit Events

*



Section 7.2. Conditions to the Effectiveness of this Agreement

*



Section 8. Covenants

*



Section 8.1. Maintenance of Business

*



Section 8.2. Maintenance of Properties

*



Section 8.3. Taxes and Assessments

*



Section 8.4. Insurance

*



Section 8.5. Financial Reports

*



Section 8.6. Inspection

*



Section 8.7. Borrowings and Guaranties

*



Section 8.8. Liens

*



Section 8.9. Investments, Acquisitions, Loans and Advances

*



Section 8.10. Mergers, Consolidations and Sales

*



Section 8.11. Maintenance of Borrower Subsidiaries

*



Section 8.12. Dividends and Certain Other Restricted Payments

*



Section 8.13. ERISA

*



Section 8.14. Compliance with Laws

*



Section 8.15. Burdensome Contracts with Affiliates

*



Section 8.16. No Changes in Fiscal Year

*



Section 8.17. Formation of Borrower Subsidiaries

*



Section 8.18. Change in the Nature of Business

*



Section 8.19. Use of Proceeds

*



Section 8.20. No Restrictions

*



Section 8.21. Performance of Duties; Amendment of Material Contracts

*



Section 8.22. Tangible Net Worth

*



Section 8.23. Compliance with OFAC Sanctions Programs

*



Section 8.24. Deposit Accounts

*



Section 9. Events of Default and Remedies

*



Section 9.1. Events of Default

*



Section 9.2. Non-Bankruptcy Defaults

*



Section 9.3. Bankruptcy Defaults

*



Section 9.4. Notice of Default

*



Section 10. Change in Circumstances

*



Section 10.1. Change of Law

*



Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR

*



Section 10.3. Increased Cost and Reduced Return

*



Section 10.4. Lending Offices

*



Section 10.5. Discretion of Lender as to Manner of Funding

*



Section 11. The Administrative Agent

*



Section 11.1. Appointment and Authorization of Administrative Agent

*



Section 11.2. Administrative Agent and its Affiliates

*



Section 11.3. Action by Administrative Agent

*



Section 11.4. Consultation with Experts

*



Section 11.5. Liability of Administrative Agent; Credit Decision

*



Section 11.6. Indemnity

*



Section 11.7. Resignation of Administrative Agent and Successor Administrative
Agent

*



Section 11.8. Funds Transfer and Deposit Account Liability Arrangements

*



Section 11.9. Designation of Additional Agents

*



Section 11.10. Authorization to Release or Subordinate or Limit Liens

*



Section 11.11. Authorization to Enter into, and Enforcement of, the Collateral
Documents

*



Section 12. The Guarantees

*



Section 12.1. The Guarantees

*



Section 12.2. Guarantee Unconditional

*



Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances

*



Section 12.4. Subrogation

*



Section 12.5. Waivers

*



Section 12.6. Limit on Recovery

*



Section 12.7. Stay of Acceleration

*



Section 12.8. Benefit to Guarantors

*



Section 12.9. Guarantor Covenants

*



Section 13. Miscellaneous

*



Section 13.1. Withholding Taxes

*



Section 13.2. No Waiver, Cumulative Remedies

*



Section 13.3. Non-Business Days

*



Section 13.4. Documentary Taxes

*



Section 13.5. Survival of Representations

*



Section 13.6. Survival of Indemnities

*



Section 13.7. Sharing of Set-Off

*



Section 13.8. Notices

*



Section 13.9. Counterparts

*



Section 13.10. Successors and Assigns

*



Section 13.11. Participants

*



Section 13.12. Assignments

*



Section 13.13. Amendments

*



Section 13.14. Headings

*



Section 13.15. Costs and Expenses; Indemnification

*



Section 13.16. Set-off

*



Section 13.17. Entire Agreement

*



Section 13.18. Governing Law

*



Section 13.19. Severability of Provisions

*



Section 13.20. Excess Interest

*



Section 13.21. Construction

*



Section 13.22. Lender's Obligations Several

*



Section 13.23. Submission to Jurisdiction; Waiver of Jury Trial

*



Section 13.24. USA Patriot Act

*



Section 13.25. Confidentiality

*





Signature Page S-1



 

Exhibit A - Notice of Borrowing

Exhibit B - Notice of Continuation/Conversion

Exhibit C - Revolving Note

Exhibit D - Intentionally Omitted

Exhibit E - Compliance Certificate

Exhibit F - Additional Guarantor Supplement

Exhibit G - Assignment and Acceptance

Exhibit H - Commitment Amount Increase Request

Schedule 5.1 - Qualified Commodities

Schedule 6.2 - Borrower Subsidiaries

Schedule 6.5 - Financial Information

Credit Agreement

This Credit Agreement is entered into as of December 2, 2010 by and among
FCStone Financial, Inc., an Iowa corporation (the "Borrower"), International
Assets Holding Corporation, a Delaware corporation ("Holdings"), the Borrower
Subsidiaries (as hereinafter defined), as Guarantors, the several financial
institutions from time to time party to this Agreement, as Lenders, and Bank of
Montreal, a Canadian chartered bank acting through its Chicago branch, as
Administrative Agent as provided herein. All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Section 5.1 hereof.

Preliminary Statement

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

Section 1. The Credit Facilities.

Section 1.1. Commitments. Subject to the terms and conditions hereof, each
Lender, by its acceptance hereof, severally agrees to make a loan or loans
(individually a "Loan" and collectively for all the Lenders the "Loans") in
U.S. Dollars to the Borrower from time to time on a revolving basis up to the
amount of such Lender's Commitment, subject to any reductions thereof pursuant
to the terms hereof, before the Termination Date. The sum of the aggregate
principal amount of Loans at any time outstanding shall not exceed the lesser of
(i) the Commitments in effect at such time and (ii) the Borrowing Limit as then
determined and computed. Each Borrowing of Loans shall be made ratably by the
Lenders in proportion to their respective Percentages. As provided in
Section 1.4(a) hereof, the Borrower may elect that each Borrowing of Loans be
either Base Rate Loans or Eurodollar Loans. Loans may be repaid and the
principal amount thereof reborrowed before the Termination Date, subject to the
terms and conditions hereof.

Section 1.2. Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate Loan
made or maintained by a Lender shall bear interest (computed on the basis of a
year of 365 or 366 days, as the case may be, and the actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced, or created
by conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable by the Borrower on each
Interest Payment Date and at maturity (whether by acceleration or otherwise).

"Base Rate"

means, for any day, the rate per annum equal to the greatest of: (a) the rate of
interest announced or otherwise established by the Administrative Agent from
time to time as its prime commercial rate, or its equivalent, for U.S. Dollar
loans to borrowers located in the United States as in effect on such day, with
any change in the Base Rate resulting from a change in said prime commercial
rate to be effective as of the date of the relevant change in said prime
commercial rate (it being acknowledged and agreed that such rate may not be the
Administrative Agent's best or lowest rate), (b) the sum of (i) the rate
determined by the Administrative Agent to be the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the rates per annum quoted to the
Administrative Agent at approximately 10:00 a.m. (Chicago time) (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by the Administrative Agent for sale to the Administrative
Agent at face value of Federal funds in the secondary market in an amount equal
or comparable to the principal amount for which such rate is being determined,
plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such day plus 1.00%. As
used herein, the term "LIBOR Quoted Rate" means, for any day, the rate per annum
equal to the quotient of (i) the rate per annum (rounded upwards, if necessary,
to the next higher one hundred-thousandth of a percentage point) for deposits in
U.S. Dollars for a one-month interest period which appears on the LIBOR01 Page
as of 11:00 a.m. (London, England time) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) divided by (ii) one (1)
minus the Eurodollar Reserve Percentage.



(b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

"Adjusted LIBOR"

means, for any Borrowing of Eurodollar Loans, a rate per annum determined in
accordance with the following formula:



Adjusted LIBOR =                       LIBOR                     

1 - Eurodollar Reserve Percentage

"Eurodollar Reserve Percentage"

means the maximum reserve percentage, expressed as a decimal, at which reserves
(including, without limitation, any emergency, marginal, special, and
supplemental reserves) are imposed by the Board of Governors of the Federal
Reserve System (or any successor) on "eurocurrency liabilities", as defined in
such Board's Regulation D (or any successor thereto), subject to any amendments
of such reserve requirement by such Board or its successor, taking into account
any transitional adjustments thereto. For purposes of this definition, the
relevant Loans shall be deemed to be "eurocurrency liabilities" as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any such reserve
percentage.



"LIBOR"

means, for an Interest Period for a Borrowing of Eurodollar Loans, (a) the LIBOR
Index Rate for such Interest Period, if such rate is available, and (b) if the
LIBOR Index Rate cannot be determined, the arithmetic average of the rates of
interest per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
at which deposits in U.S. Dollars in immediately available funds are offered to
the Administrative Agent at 11:00 a.m. (London, England time) two (2) Business
Days before the beginning of such Interest Period by three (3) or more major
banks in the interbank eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loan scheduled to be made as part of such Borrowing.



"LIBOR Index Rate"

means, for any Interest Period, the rate per annum (rounded upwards, if
necessary, to the next higher one hundred-thousandth of a percentage point) for
deposits in U.S. Dollars for a period equal to such Interest Period, which
appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the day
two (2) Business Days before the commencement of such Interest Period.



"LIBOR01 Page"

means the display designated as "LIBOR01 Page" on the Reuters Service (or such
other page as may replace the LIBOR01 Page on that service or such other service
as may be nominated by the British Bankers' Association as the information
vendor for the purpose of displaying British Bankers' Association Interest
Settlement Rates for U.S. Dollar deposits).



(c) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans hereunder, and its determination thereof shall be
conclusive and binding except in the case of manifest error.

Section 1.3. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans shall be in an amount not less than $500,000. Each Borrowing
of Eurodollar Loans advanced, continued or converted shall be in an amount equal
to $1,000,000 or such greater amount which is an integral multiple of $100,000.
Without the Administrative Agent's consent, there shall not be more than ten
(10) Borrowings of Eurodollar Loans outstanding hereunder at any one time.

Section 1.4. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative Agent by no later than 10:00 a.m. (Chicago time): (i) at
least three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing. Thereafter, subject to the
terms and conditions hereof, the Borrower may from time to time elect to change
or continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in
Section 1.3 hereof, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower. The Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone, telecopy, or other telecommunication device
acceptable to the Administrative Agent (which notice shall be irrevocable once
given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit A (Notice of Borrowing) or
Exhibit B (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent. Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 10:00 a.m. (Chicago time) at least three
(3) Business Days before the date of the requested continuation or conversion.
All such notices concerning the advance, continuation or conversion of a
Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto. Upon
notice to the Borrower by the Administrative Agent or the Required Lenders (or,
in the case of an Event of Default under Section 9.1(j) or 9.1(k) hereof with
respect to the Borrower, without notice), no Borrowing of Eurodollar Loans shall
be advanced, continued, or created by conversion if any Default or Event of
Default then exists. The Borrower agrees that the Administrative Agent may rely
on any such telephonic, telecopy or other telecommunication notice given by any
person the Administrative Agent in good faith believes is an Authorized
Representative without the necessity of independent investigation, and in the
event any such notice by telephone conflicts with any written confirmation such
telephonic notice shall govern if the Administrative Agent has acted in reliance
thereon.

(b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.4(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.

(c) Borrower's Failure to Notify. If the Borrower fails to give notice pursuant
to Section 1.4(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the period required by Section 1.4(a) and
such Borrowing is not prepaid in accordance with Section 1.6(a), such Borrowing
shall automatically be converted into a Borrowing of Base Rate Loans.

(d) Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the date
of any requested advance of a new Borrowing, subject to Section 7 hereof, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Chicago, Illinois (or at such other location as the Administrative Agent shall
designate). The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent's principal
office in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower's Designated Disbursement Account or as the Borrower and
the Administrative Agent may otherwise agree.

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date on which
such Lender is scheduled to make payment to the Administrative Agent of the
proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day. If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.9 hereof so that the Borrower will have no
liability under such Section with respect to such payment.

Section 1.5. Maturity of Loans.

Each Loan, both for principal and interest not sooner paid, shall mature and be
due and payable by the Borrower on the Termination Date.



Section 1.6. Prepayments. (a) Optional. The Borrower may prepay in whole or in
part (but, if in part, then: (i) if such Borrowing is of Base Rate Loans, in an
amount not less than $500,000, (ii) if such Borrowing is of Eurodollar Loans, in
an amount not less than $1,000,000, and (iii) in each case, in an amount such
that the minimum amount required for a Borrowing pursuant to Section 1.3 hereof
remains outstanding) any Borrowing of Eurodollar Loans at any time upon three
(3) Business Days prior notice by the Borrower to the Administrative Agent or,
in the case of a Borrowing of Base Rate Loans, notice delivered by the Borrower
to the Administrative Agent no later than 10:00 a.m. (Chicago time) on the date
of prepayment (or, in any case, such shorter period of time then agreed to by
the Administrative Agent), such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 1.9 hereof.

(b) Mandatory. (i) The Borrower shall, on each date the Commitments are reduced
pursuant to Section 1.10 hereof, prepay the Loans by the amount, if any,
necessary to reduce the sum of the aggregate principal amount of Loans then
outstanding to the amount to which the Commitments have been so reduced.

(ii) If at any time the sum of the unpaid principal balance of the Loans then
outstanding shall be in excess of the Borrowing Limit as then determined and
computed (including, at the option of the Administrative Agent, daily
computations of the Borrowing Limit based upon mark-to market value of Eligible
Commodities and the Hedging Value of Hedging Agreements), the Borrower shall
immediately and without notice or demand pay over the amount of the excess to
the Administrative Agent for the account of the Lenders as and for a mandatory
prepayment on such Loans.

(iii) Unless the Borrower otherwise directs, prepayments of Loans under this
Section 1.6(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire. Each prepayment of
Loans under this Section 1.6(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Eurodollar Loans, accrued interest
thereon to the date of prepayment together with any amounts due the Lenders
under Section 1.9 hereof.

(c) Any amount of Loans paid or prepaid before the Termination Date may, subject
to the terms and conditions of this Agreement, be borrowed, repaid and borrowed
again.

Section 1.7. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, the Borrower
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the principal amount of all Loans at a rate per
annum equal to:

(a) for any Base Rate Loan, the sum of 2.0% plus the Applicable Margin plus the
Base Rate from time to time in effect; and

(b) for any Eurodollar Loan, the sum of 2.0% plus the rate of interest in effect
thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect;

provided, however,

that in the absence of acceleration, any adjustments pursuant to this Section
shall be made at the election of the Administrative Agent, acting at the request
or with the consent of the Required Lenders, with written notice to the
Borrower. While any Event of Default exists or after acceleration, interest
shall be paid on demand of the Administrative Agent at the request or with the
consent of the Required Lenders.



Section 1.8. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender's share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit C (such promissory notes being hereinafter
referred to collectively as the "Notes" and individually as a "Note"). In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to such Lender or its registered assigns in the amount of the relevant
Commitment. Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to
Section 13.12) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 13.12, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.

Section 1.9. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender) as a
result of:

(a) any payment, prepayment or conversion of a Eurodollar Loan on a date other
than the last day of its Interest Period,

(b) any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan on the date specified in a
notice given pursuant to Section 1.4(a) hereof,

(c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or

(d) any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive if reasonably determined.

Section 1.10. Commitment Terminations. (a) Optional Terminations. The Borrower
shall have the right at any time and from time to time, upon five (5) Business
Days prior written notice to the Administrative Agent (or such shorter period of
time agreed to by the Administrative Agent), to terminate the Commitments
without premium or penalty and in whole or in part, any partial termination to
be (i) in an amount not less than $5,000,000 or such greater amount that is an
integral multiple of $1,000,000 and (ii) allocated ratably among the Lenders in
proportion to their respective Percentages, provided that the Commitments may
not be reduced to an amount less than the sum of the aggregate principal amount
of Loans then outstanding. The Administrative Agent shall give prompt notice to
each Lender of any such termination of the Commitments.

(b) Any termination of the Commitments pursuant to this Section 1.10 may not be
reinstated.

Section 1.11. Substitution of Lenders. In the event (a) the Borrower receives a
claim from any Lender for compensation under Section 10.3 or 13.1 hereof,
(b) the Borrower receives notice from any Lender of any illegality pursuant to
Section 10.1 hereof, (c) any Lender is then a Defaulting Lender or such Lender
is a Subsidiary or Affiliate of a Person who has been deemed insolvent or
becomes the subject of a bankruptcy or insolvency proceeding or a receiver or
conservator has been appointed for any such Person, or (d) a Lender fails to
consent to an amendment or waiver requested under Section 13.13 hereof at a time
when the Required Lenders have approved such amendment or waiver (any such
Lender referred to in clause (a), (b), (c), or (d) above being hereinafter
referred to as an "Affected Lender"), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, require, at its
expense, any such Affected Lender to assign, at par, without recourse, all of
its interest, rights, and obligations hereunder (including all of its
Commitments and the Loans and other amounts at any time owing to it hereunder
and the other Loan Documents) to an Eligible Assignee specified by the Borrower,
provided that (i) such assignment shall not conflict with or violate any law,
rule or regulation or order of any court or other governmental authority,
(ii) the Borrower shall have paid to the Affected Lender all monies (together
with amounts due such Affected Lender under Section 1.9 hereof as if the Loans
owing to it were prepaid rather than assigned) other than such principal owing
to it hereunder, and (iii) the assignment is entered into in accordance with,
and subject to the consents required by, Section 13.12 hereof (provided any
assignment fees and reimbursable expenses due thereunder shall be paid by the
Borrower).

Section 1.12. Defaulting Lenders . Anything contained herein to the contrary
notwithstanding, in the event that any Lender at any time is a Defaulting
Lender, then (a) during any Defaulting Lender Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a "Lender"
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents and such Defaulting Lender's
Commitments shall be excluded for purposes of determining "Required Lenders"
(provided that the foregoing shall not permit an increase in such Lender's
Commitments or an extension of the maturity date of such Lender's Loans or other
Obligations without such Lender's consent); (b) to the extent permitted by
applicable law, until such time as the Defaulting Lender Excess with respect to
such Defaulting Lender shall have been reduced to zero, any voluntary prepayment
of the Loans shall, if the Administrative Agent so directs at the time of making
such voluntary prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding; (c) such Defaulting Lender's
Commitments and outstanding Loans shall be excluded for purposes of calculating
any commitment fee payable to Lenders pursuant to Section 2.1 in respect of any
day during any Defaulting Lender Period with respect to such Defaulting Lender,
and such Defaulting Lender shall not be entitled to receive any fee pursuant to
Section 2.1 with respect to such Defaulting Lender's Commitment in respect of
any Defaulting Lender Period with respect to such Defaulting Lender; and (d) the
utilization of Commitments as at any date of determination shall be calculated
as if such Defaulting Lender had funded all Loans of such Defaulting Lender. No
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section 1.12, performance by the
Borrower of its obligations hereunder and the other Loan Documents shall not be
excused or otherwise modified as a result of the operation of this Section 1.12.
The rights and remedies against a Defaulting Lender under this Section 1.12 are
in addition to other rights and remedies which the Borrower may have against
such Defaulting Lender and which the Administrative Agent or any Lender may have
against such Defaulting Lender.

Section 1.13. Increase in Commitments

. The Borrower may, on any Business Day prior to the Termination Date and with
the Administrative Agent's prior written consent (not to be unreasonably
withheld), increase the aggregate amount of the Commitments by delivering a
Commitment Amount Increase Request substantially in the form attached hereto as
Exhibit H or in such other form acceptable to the Administrative Agent at least
five (5) Business Days prior to the desired effective date of such increase (the
"Commitment Amount Increase") identifying an additional Lender (or additional
Commitments for existing Lender(s)) and the amount of its Commitment (or
additional amount of its Commitment(s)); provided, however, that (i) any
increase of the aggregate amount of the Commitments to an amount in excess of
$100,000,000 will require the approval of the Required Lenders, (ii) any
increase of the aggregate amount of the Commitments shall be in an amount not
less than $10,000,000, (iii) no Default or Event of Default shall have occurred
and be continuing at the time of the request or the effective date of the
Commitment Amount Increase, and (iv) all representations and warranties
contained in Section 6 hereof shall be true and correct at the time of such
request and on the effective date of such Commitment Account Increase. The
effective date of the Commitment Amount Increase shall be agreed upon by the
Borrower and the Administrative Agent. Upon the effectiveness thereof, the new
Lender(s) (or, if applicable, existing Lender(s)) shall advance Loans in an
amount sufficient such that after giving effect to its advance each Lender shall
have outstanding its Percentage of Loans. It shall be a condition to such
effectiveness that (i) if any Eurodollar Loans are outstanding on the date of
such effectiveness, such Eurodollar Loans shall be deemed to be prepaid on such
date and the Borrower shall pay any amounts owing to the Lenders pursuant to
Section 1.9 hereof and (ii) the Borrower shall not have terminated any portion
of the Commitments pursuant to Section 1.10 hereof. The Borrower agrees to pay
any reasonable expenses of the Administrative Agent relating to any Commitment
Amount Increase. Notwithstanding anything herein to the contrary, no Lender
shall have any obligation to increase its Commitment and no Lender's Commitment
shall be increased without its consent thereto, and each Lender may at its
option, unconditionally and without cause, decline to increase its Commitment.



Section 2. Fees.

Section 2.1. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders in accordance with
their Percentages a commitment fee at the rate per annum equal to the Applicable
Margin (computed on the basis of a year of 360 days and the actual number of
days elapsed) on the average daily Unused Commitments. Such commitment fee shall
be payable quarterly in arrears on the last day of each March, June, September,
and December in each year (commencing on the first such date occurring after the
date hereof) and on the Termination Date, unless the Commitments are terminated
in whole on an earlier date, in which event the commitment fee for the period to
the date of such termination in whole shall be paid on the date of such
termination.

(b) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to in writing from time to
time between the Administrative Agent and the Borrower. As of the Closing Date,
there is no written agreement between the Administrative Agent and the Borrower
with respect to such fees.

(c) Audit Fees. The Borrower shall pay to the Administrative Agent for its own
use and benefit charges for audits of the Collateral performed by the
Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, that in the absence of any
Default and Event of Default, the Borrower shall not be required to pay the
Administrative Agent for more than two (2) such audits per calendar year.

Section 3. Place and Application of Payments.

Section 3.1. Place and Application of Payments. All payments of principal of and
interest on the Loans and of all other Obligations payable by the Borrower under
this Agreement and the other Loan Documents, shall be made by the Borrower to
the Administrative Agent by no later than 3:00 p.m. (Chicago time) on the due
date thereof at the office of the Administrative Agent in Chicago, Illinois (or
such other location as the Administrative Agent may designate to the Borrower),
for the benefit of the Lender(s) entitled thereto. Any payments received after
such time shall be deemed to have been received by the Administrative Agent on
the next Business Day. All such payments shall be made in U.S. Dollars, in
immediately available funds at the place of payment, in each case without
set-off or counterclaim. The Administrative Agent will promptly thereafter cause
to be distributed like funds relating to the payment of principal or interest on
Loans ratably to the Lenders and like funds relating to the payment of any other
amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement. If the Administrative Agent causes
amounts to be distributed to the Lenders in reliance upon the assumption that
the Borrower will make a scheduled payment and such scheduled payment is not so
made, each Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day.

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.9(b) hereof), all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders after acceleration
or the final maturity of the Obligations or termination of the Commitments as a
result of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which the Borrower has
agreed to pay the Administrative Agent under Section 13.15 hereof (such funds to
be retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);

(b) second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(c) third, to the payment of principal on the Loans, the aggregate amount paid
to the Lenders and to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

(c) fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of Holdings, the Borrower and the
Borrower Subsidiaries secured by the Loan Documents (including, without
limitation, Funds Transfer and Deposit Account Liability) to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each holder
thereof; and

(d) finally, to the Borrower or whoever else may be lawfully entitled thereto.

Section 3.2. Account Debit

. The Borrower hereby irrevocably authorizes the Administrative Agent to charge
any of the Borrower's deposit accounts maintained with the Administrative Agent
for the amounts from time to time necessary to pay any then due Obligations;
provided that the Borrower acknowledges and agrees that the Administrative Agent
shall not be under an obligation to do so and the Administrative Agent shall not
incur any liability to the Borrower or any other Person for the Administrative
Agent's failure to do so.



Section 4. Guaranties and Collateral.



Section 4.1. Guaranties. The payment and performance of the Obligations and
Funds Transfer and Deposit Account Liability shall at all times be guaranteed by
Holdings and each direct and indirect Domestic Borrower Subsidiary pursuant to
Section 12 hereof or pursuant to one or more guaranty agreements in form and
substance acceptable to the Administrative Agent, as the same may be amended,
modified or supplemented from time to time (individually a "Guaranty" and
collectively the "Guaranties" and each of Holdings and each such Borrower
Subsidiary executing and delivering this Agreement as a Guarantor (including any
Borrower Subsidiary hereafter executing and delivering an Additional Guarantor
Supplement in the form called for by Section 12 hereof) or a separate Guaranty
being referred to herein as a "Guarantor" and collectively the "Guarantors").



Section 4.2. Collateral

. The Obligations and Funds Transfer and Deposit Account Liability shall be
secured by valid, perfected, and enforceable Liens on all right, title, and
interest of the Borrower in the following personal property: Loan Receivables
and Repurchase Agreements; documents of title with respect to any Qualified
Commodity including, without limitation, warehouse receipts; Hedging Accounts
and Hedging Agreements; investment property; Qualified Commodities; general
intangibles relating to the foregoing; rights to merchandise and other goods
which is represented by, arises from, or relates to any of the foregoing;
supporting obligations and security interests relating to the foregoing; monies,
personal property, and interests in personal property of the Borrower of any
kind or description held by any Lender, and all dividends and distributions on
or other rights in connection with any such property; supporting evidence and
documents relating to any of the above-described property; and accessions and
additions to, and substitutions and replacements of, any and all of the
foregoing, in each case whether now owned or hereafter acquired or arising, and
all proceeds thereof. The Borrower acknowledges and agrees that the Liens on the
Collateral shall be granted to the Administrative Agent for the benefit of the
holders of the Obligations, and the Funds Transfer and Deposit Account Liability
and shall be valid and perfected first priority Liens subject, however, to Liens
permitted by Section 8.8 hereof, in each case pursuant to one or more Collateral
Documents from the Borrower in form and substance satisfactory to the
Administrative Agent.



Section 4.3. Further Assurances. The Borrower agrees that it shall, and shall
cause each Guarantor to, from time to time at the request of the Administrative
Agent or the Required Lenders, execute and deliver such documents and do such
acts and things as the Administrative Agent or the Required Lenders may
reasonably request in order to provide for or perfect or protect such Liens on
the Collateral. In the event the Borrower or any Guarantor forms or acquires any
other Domestic Borrower Subsidiary after the date hereof, except as otherwise
provided in Sections 4.1 and 4.2 above, the Borrower shall promptly upon such
formation or acquisition cause such newly formed or acquired Domestic Borrower
Subsidiary to execute a Guaranty and such Collateral Documents as the
Administrative Agent may then require, and the Borrower shall also deliver to
the Administrative Agent, or cause such Domestic Borrower Subsidiary to deliver
to the Administrative Agent, at the Borrower's cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.

Section 5. Definitions; Interpretation.

Section 5.1. Definitions. The following terms when used herein shall have the
following meanings:

"Adjusted LIBOR"

is defined in Section 1.2(b) hereof.



"Administrative Agent"

means Bank of Montreal, Chicago Branch, in its capacity as Administrative Agent
hereunder, and any successor in such capacity pursuant to Section 11.7 hereof.



"Administrative Questionnaire"

means an Administrative Questionnaire in a form supplied by the Administrative
Agent.



"Affiliate"

means any Person directly or indirectly controlling or controlled by, or under
direct or indirect common control with, another Person. A Person shall be deemed
to control another Person for purposes of this definition if such Person
possesses, directly or indirectly, the power to direct, or cause the direction
of, the management and policies of the other Person, whether through the
ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.



"Agreement"

means this Credit Agreement, as the same may be amended, modified, restated or
supplemented from time to time pursuant to the terms hereof.



"Agreement to Pledge"

means tangible negotiable warehouse receipts in the possession of the Borrower,
copies of which are included in the Borrowing Notice attached hereto as Exhibit
A, and the Borrower has agreed to deliver originals of such warehouse receipts
with all necessary endorsements within one (1) Business Day of any Loan advance
in reliance upon such warehouse receipts.



"Applicable Margin"

means (i) with respect to Base Rate Loans, one half of one percent (0.50%),
(ii) with respect to Eurodollar Loans, two and one half of one percent (2.50%),
and (iii) with respect to the commitment fees set forth in Section 2.1(a)
hereof, one half of one percent (0.50%).



"Approved Fund"

means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.



"Assignment and Acceptance"

means an assignment and acceptance entered into by a Lender and an Eligible
Assignee (with the consent of any party whose consent is required by
Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.



"Authorized Representative"

means those persons shown on the list of officers provided by the Borrower
pursuant to Section 7.2 hereof or on any update of any such list provided by the
Borrower to the Administrative Agent, or any further or different officers of
the Borrower so named by any Authorized Representative of the Borrower in a
written notice to the Administrative Agent.



"Base Rate"

is defined in Section 1.2(a) hereof.



"Base Rate Loan"

means a Loan bearing interest at a rate specified in Section 1.2(a) hereof.



"Borrower"

is defined in the introductory paragraph of this Agreement.



"Borrower Subsidiary"

means a Subsidiary of the Borrower or of any of its direct or indirect
Subsidiaries.



"Borrowing"

means the total of Loans of a single type advanced, continued for an additional
Interest Period, or converted from a different type into such type by the
Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Percentages. A Borrowing is "advanced" on the
day Lenders advance funds comprising such Borrowing to the Borrower, is
"continued" on the date a new Interest Period for the same type of Loans
commences for such Borrowing, and is "converted" when such Borrowing is changed
from one type of Loans to the other, all as determined pursuant to Section 1.4
hereof.



"Borrowing Base"

means, as of any time it is to be determined, the sum of:



(a) 95% of the sum of (i) the aggregate amount of all obligations of all Sellers
under Eligible Repurchase Agreements to repurchase from the Borrower all
Qualified Commodities sold by the Sellers to the Borrower under the Eligible
Repurchase Agreements, and (ii) an amount equal to 90% of the Hedging Value of
all Hedging Agreements maintained in an Eligible Hedging Account with respect to
such Qualified Commodities, provided that the amount included in the Borrowing
Base pursuant to this clause (a) at any time may not exceed 90% of the sum of
the market value at such time of all Eligible Commodities purchased by the
Borrower under all Eligible Repurchase Agreements and the Hedging Value of all
Hedging Agreements maintained in an Eligible Hedging Account with respect to
such Eligible Commodities; plus

(b) 95% of the sum of (i) the aggregate principal amount of all payment
obligations of all Sellers under Eligible Loan Receivables owed to the Borrower,
and (ii) an amount equal to 90% the Hedging Value of all Hedging Agreements
maintained in an Eligible Hedging Account with respect to such Eligible Loan
Receivables, provided that the amount included in the Borrowing Base pursuant to
this clause (b) at any time may not exceed 90% of the market value at such time
of all Eligible Commodities pledged to the Borrower as collateral security for
the Eligible Loan Receivables and the Hedging Value of all Hedging Agreements
maintained in an Eligible Hedging Account with respect to such Eligible
Commodities;

provided

that (i) the Administrative Agent shall have the right upon five (5) Business
Days' notice to the Borrower to reduce the foregoing advance rates in its
reasonable discretion based on results from any field audit or appraisal of the
Collateral and (ii) the Borrowing Base shall be computed only as against and on
so much of such Collateral as is included on the Borrowing Notice substantially
in the form of Exhibit A attached hereto furnished from time to time by the
Borrower pursuant to this Agreement and, if required by the Administrative Agent
pursuant to any of the terms hereof or any Collateral Document, as verified by
such other evidence reasonably required to be furnished to the Administrative
Agent pursuant hereto or pursuant to any such Collateral Document.



"Borrowing Limit"

means, at any time the same is determined (including, at the option of the
Administrative Agent, daily computations of the value of Eligible Commodities
and Hedging Value of all Hedging Agreements), an amount equal to the lesser of
(i) the Borrowing Base as then determined and computed and (ii) the sum of (A)
85% of the market value at such time of all Eligible Commodities purchased by
the Borrower under all Eligible Repurchase Agreements and the Hedging Value of
all Hedging Agreements maintained in an Eligible Hedging Account with respect to
such Eligible Commodities, plus (B) 85% of the market value at such time of all
Eligible Commodities pledged to the Borrower as collateral security for the
Eligible Loan Receivables and the Hedging Value of all Hedging Agreements
maintained in an Eligible Hedging Account with respect to such Eligible
Commodities.



"Business Day"

means any day (other than a Saturday or Sunday) on which banks are not
authorized or required to close in Chicago, Illinois and, if the applicable
Business Day relates to the advance or continuation of, or conversion into, or
payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar deposits
in the interbank eurodollar market in London, England and Nassau, Bahamas.



"Capital Lease"

means any lease of Property which in accordance with GAAP is required to be
capitalized on the balance sheet of the lessee.



"Capitalized Lease Obligation"

means, for any Person, the amount of the liability shown on the balance sheet of
such Person in respect of a Capital Lease determined in accordance with GAAP.



"Change of Control"

means any of (a) the acquisition by any "person" or "group" (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) at any time of beneficial ownership of 30% or more of the outstanding
capital stock or other equity interests of Holdings on a fully-diluted basis,
other than acquisitions of such interests by the Permitted Holders, (b) Holdings
ceases to own, directly or indirectly, 100% of the Voting Stock of the Borrower,
(c) Holdings fails to have the right to appoint a majority of the board of
directors (or similar governing body) of the Borrower, (d) any "Change of
Control" (or words of like import), as defined in any agreement or indenture
relating to any issue of Indebtedness for Borrowed Money of Holdings in excess
of $10,000,000, shall occur, or (e) any "Change of Control" (or words of like
import), as defined in any agreement or indenture relating to any issue of
Indebtedness for Borrowed Money of the Borrower or any Borrower Subsidiary in
excess of $100,000, shall occur.



"Closing Date"

means the date of this Agreement or such later Business Day upon which each
condition described in Section 7.2 shall be satisfied or waived in a manner
acceptable to the Administrative Agent in its discretion.



"Code"

means the Internal Revenue Code of 1986, as amended, and any successor statute
thereto.



"Collateral"

means all properties, rights, interests, and privileges from time to time
subject to the Liens granted to the Administrative Agent, or any security
trustee therefor, by the Collateral Documents.



"Collateral Documents"

means the Security Agreement, and all other mortgages, deeds of trust, security
agreements, pledge agreements, assignments, financing statements and other
documents as shall from time to time secure or relate to the Obligations, and
the Funds Transfer and Deposit Account Liability or any part thereof.



"Commitment"

means, as to any Lender, the obligation of such Lender to make Loans in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender's name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof. The Borrower and the Lenders acknowledge and
agree that the Commitments of the Lenders aggregate $50,000,000 on the date
hereof.



"Controlled Group"

means all members of a controlled group of corporations and all trades or
businesses (whether or not incorporated) under common control which, together
with the Borrower, are treated as a single employer under Section 414 of the
Code.



"Convertible Subordinated Notes"

means those certain Senior Subordinated Notes issued by Holdings in the original
principal amount of $27,000,000 due September 2011.



"Credit"

means the credit facility for making Loans described in Section 1.1 hereof.



"Credit and Collection Policy"

means the credit and collection policy of Borrower dated as of October 15, 2010
heretofore delivered to the Administrative Agent, as such policy may hereafter
be amended, modified or supplemented from time to time in accordance with this
Agreement.



"Credit Event"

means the advancing of any Loan.



"Default"

means any event or condition the occurrence of which would, with the passage of
time or the giving of notice, or both, constitute an Event of Default.



"Defaulting Lender"

means any Lender that (a) has failed to fund any portion of the Loans required
to be funded by it hereunder (herein, a "Defaulted Loan") within two (2)
Business Days of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding or a receiver or conservator has been appointed for such
Lender.



"Defaulting Lender Excess"

means, with respect to any Defaulting Lender, the excess, if any, of such
Defaulting Lender's Percentage of the aggregate outstanding principal amount of
Loans of all Lenders (calculated as if all Defaulting Lenders other than such
Defaulting Lender had funded all of their respective Defaulted Loans) over the
aggregate outstanding principal amount of all Loans of such Defaulting Lender.



"Defaulting Lender Period"

means, with respect to any Defaulting Lender, the period commencing on the date
upon which such Lender first became a Defaulting Lender and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable and (ii) the date on which (a) such Defaulting
Lender is no longer insolvent, the subject of a bankruptcy or insolvency
proceeding or, if applicable, under the direction of a receiver or conservator,
(b) the Defaulting Lender Excess with respect to such Defaulting Lender shall
have been reduced to zero (whether by the funding by such Defaulting Lender of
any Defaulted Loans of such Defaulting Lender or otherwise), and (c) such
Defaulting Lender shall have delivered to Borrower and the Administrative Agent
a written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments.



"Delinquent Loan Receivable"

means any Loan Receivable as to which (a) interest payments are outstanding for
more than thirty (30) days past the date payment thereof is originally due or
(b) principal payments are outstanding for more than thirty (30) days past the
date payment thereof is due taking into account extensions or renewals granted
by Borrower and consented to by Administrative Agent.



"Designated Disbursement Account"

means the account of the Borrower maintained with the Administrative Agent or
its Affiliate and designated in writing to the Administrative Agent as the
Borrower's Designated Disbursement Account (or such other account as the
Borrower and the Administrative Agent may otherwise agree).



"Domestic Borrower Subsidiary"

means a Borrower Subsidiary that is not a Foreign Borrower Subsidiary.



"Eligible Assignee"

means (a) a Lender, (b) an Affiliate of a Lender, (c) an Approved Fund, and
(d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, "Eligible Assignee" shall
not include the Borrower or any Guarantor or any of the Borrower's or such
Guarantor's Affiliates or Subsidiaries (including Borrower Subsidiaries).



"Eligible Commodities"

means any Qualified Commodity which:



(a) with respect to a Qualified Commodity subject to a Repurchase Agreement, is
an asset of the Borrower to which it has good and marketable title, is freely
assignable, and is subject to a perfected, first priority Lien in favor of the
Administrative Agent free and clear of any other Liens;

(b) with respect to a Qualified Commodity that secures a Loan Receivable, the
Borrower has a perfected, first priority Lien in such Qualified Commodity free
and clean of any other Liens, and the Borrower has assigned all of its rights,
title and interest in such Lien to the Administrative Agent;

(c) is covered by a tangible negotiable warehouse receipt in the Administrative
Agent's possession with all necessary endorsements or is subject to an Agreement
to Pledge or a Trust Receipt;

(d) if such Qualified Commodity is subject to an Agreement to Pledge, then the
Borrower shall have delivered an original warehouse receipt with all necessary
endorsements no later than one (1) Business Day after the Administrative Agent
has advanced a Loan in reliance upon such Agreement to Pledge; provided, that
the aggregate amount of warehouse receipts subject to all Agreements to Pledge
shall not exceed $15,000,000 at any one time;

(e) if such Qualified Commodity is subject to a Trust Receipt, then no more than
20 days have elapsed since the warehouse receipts subject to such Trust Receipt
was sent by the Administrative Agent; provided, that the market value of
Qualified Commodities subject to Trust Receipts shall not exceed 25% of the
market value of such Qualified Commodities;

(f) is delivered to the Borrower pursuant to an Eligible Repurchase Agreement or
has been pledged by a Seller to the Borrower to secure such Seller's obligations
under an Eligible Loan Receivable;

(g) is subject to a Hedging Agreement in an equal amount to such Qualified
Commodity and such Hedging Agreement is maintained in an Eligible Hedging
Account; and

(h) is not otherwise deemed to be ineligible in the reasonable judgment of the
Administrative Agent (it being acknowledged and agreed that with five (5)
Business Days prior written notice to the Borrower or any Subsidiary any such
commodity may be deemed ineligible by the Administrative Agent acting in its
reasonable judgment).

"Eligible Hedging Account"

means a Hedging Account which:



(a) is an asset of the Borrower or Seller to which it has good and marketable
title, is freely assignable, and is subject to a perfected, first priority Lien
in favor of the Administrative Agent free and clear of any other Liens;

(b) is maintained with an intermediary (as defined in the UCC) that is
acceptable to the Administrative Agent in its sole discretion, it being
understood that the Administrative Agent may, at any time and for any reason,
require that such Hedging Account be moved from one intermediary to another
intermediary that is acceptable to the Administrative Agent in its sole
discretion;

(c) is subject to an account control agreement among the Borrower or Seller (as
applicable), the Administrative Agent and the intermediary satisfactory in form
and substance to the Administrative Agent; and

(d) is not otherwise deemed to be ineligible in the reasonable judgment of the
Administrative Agent (it being acknowledged and agreed that with five
(5) Business Days prior written notice any such commodity account of the
Borrower may be deemed ineligible by the Administrative Agent acting in its
reasonable judgment).

"Eligible Loan Receivable"

means any Loan Receivable of the Borrower which:



(a) has not been or should not be reserved for, charged off or deemed
uncollectible in accordance with the Collection and Credit Policy, provided that
in case of a reserve only the portion reserved for shall be considered
ineligible;

(b) is the valid, binding and legally enforceable obligation of the Seller
obligated thereon and such Seller is not (i) a Borrower Subsidiary or an
Affiliate of the Borrower, (ii) a shareholder, director, officer or employee of
Holdings, the Borrower or any Borrower Subsidiary, (iii) the United States of
America, or any state or political subdivision thereof, or any department,
agency or instrumentality of any of the foregoing, unless the Assignment of
Claims Act or any similar state or local statute, as the case may be, is
complied with to the satisfaction of the Administrative Agent, (iv) a debtor
under any proceeding under the United States Bankruptcy Code, as amended, or any
other comparable bankruptcy or insolvency law, or (v) an assignor for the
benefit of creditors;

(c) is an asset of the Borrower to which it has good and marketable title, is
freely assignable, and is subject to a perfected, first priority Lien in favor
of the Administrative Agent free and clear of any other Liens;

(d) is not a Delinquent Loan Receivable;

(e) no payment default has been declared or the Seller is not in default of any
other provision pertaining to such Loan Receivable;

(f) is not due from an Seller located in a state in which Borrower is not able
to bring suit or otherwise enforce its remedies against an Seller through
judicial process;

(g) does not arise from any Overadvance to a Seller, provided that only the
portion of the Loan Receivable arising from such Overadvance shall be considered
ineligible;

(h) relates to a Loan Receivable which in the Administrative Agent's reasonable
credit judgment is adequately secured by Qualified Commodities and other assets
in an amount sufficient to cover the amount of the Loan Receivable; provided
that if such Loan Receivable is not adequately secured, then the Administrative
Agent may, in its sole discretion, include only that portion of such Loan
Receivable that is adequately secured;

(i) does not arise from financial accommodations made based upon assets other
than Qualified Commodities;

(j) as to which the representations or warranties with respect to such Loan
Receivable contained herein or in the other Loan Documents are true and correct
in all material respects;

(k) the Borrower has (i) exclusive control over the enforcement and/or waiver of
the related Loan Agreement and any rights under or terms of the related Loan
Agreement and any related agreements, documents or instruments and all other
rights against such Seller under such Loan Agreement (including, without
limitation, all rights with respect to the payment of principal, interest, fees,
prepayment fees, default interest and other amounts under such Loan Agreement),
and (ii) all rights of a secured party (as such term is defined in the UCC) with
respect to the unpaid balance of any amounts payable under such Loan Agreement,
including, without limitation all proceeds of the foregoing and all enforcement
rights in respect thereof;

(l) is in compliance in all respects with the requirements of the Credit and
Collection Policy; and

(m) is not otherwise deemed to be ineligible in the reasonable judgment of the
Administrative Agent (it being acknowledged and agreed that with five (5)
Business Days prior written notice Loan Receivable or categories thereof of the
Borrower or any Subsidiary may be deemed ineligible by the Administrative Agent
acting in its reasonable judgment).

"Eligible Repurchase Agreement"

means any Repurchase Agreement which:



(a) is the valid, binding and legally enforceable obligation of the Borrower and
the Seller and such Seller is not (i) a Subsidiary or an Affiliate of the
Borrower, (ii) a shareholder, director, officer or employee of Holdings, the
Borrower or any Subsidiary, (iii) the United States of America, or any state or
political subdivision thereof, or any department, agency or instrumentality of
any of the foregoing, unless the Assignment of Claims Act or any similar state
or local statute, as the case may be, is complied with to the satisfaction of
the Administrative Agent, (iv) a debtor under any proceeding under the United
States Bankruptcy Code, as amended, or any other comparable bankruptcy or
insolvency law, or (v) an assignor for the benefit of creditors;

(b) provides that the Seller must repurchase the commodities within a determined
amount of time in accordance with such Repurchase Agreement;

(c) no default or event of default exists under such Repurchase Agreement and
the representations and warranties made therein by the Borrower and the Seller
are true and correct in all material respects;

(d) the Borrower has full and unqualified right to assign and grant a Lien in
such Repurchase Agreement to the Administrative Agent for the benefit of the
Lenders;

(e) is not subject to any dispute, setoff, counterclaim, deductions or other
claims or defense with respect thereto by the Seller;

(f) is not due from an Seller located in a state in which Borrower is not able
to bring suit or otherwise enforce its remedies against an Seller through
judicial process;



(g) is in compliance in all respects with the requirements of the Credit and
Collection Policy; and



(h) is not otherwise deemed to be ineligible in the reasonable judgment of the
Administrative Agent (it being acknowledged and agreed that with five (5)
Business Days prior written notice to the Borrower or any Subsidiary any such
commodity may be deemed ineligible by the Administrative Agent acting in its
reasonable judgment).

"Environmental Law"

means any current or future Legal Requirement pertaining to (a) the protection
of health, safety and the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any hazardous material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder.



"ERISA"

means the Employee Retirement Income Security Act of 1974, as amended, or any
successor statute thereto.



"Eurodollar Loan"

means a Loan bearing interest at the rate specified in Section 1.2(b) hereof.



"Eurodollar Reserve Percentage"

is defined in Section 1.2(b) hereof.



"Event of Default"

means any event or condition identified as such in Section 9.1 hereof.



"Federal Funds Rate"

means the fluctuating interest rate per annum described in part (i) of
clause (b) of the definition of Base Rate appearing in Section 1.2(a) hereof.



"Foreign Borrower Subsidiary"

means each Borrower Subsidiary which (a) is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia, (b) conducts substantially all of its business outside of
the United States of America, and (c) has substantially all of its assets
outside of the United States of America.



"Fund"

means any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.



"Funds Transfer and Deposit Account Liability"

means the liability of the Borrower or any Guarantor owing to any of the
Lenders, or any Affiliates of such Lenders, arising out of (a) the execution or
processing of electronic transfers of funds by automatic clearing house
transfer, wire transfer or otherwise to or from deposit accounts of the Borrower
and/or any Guarantor now or hereafter maintained with any of the Lenders or
their Affiliates, (b) the acceptance for deposit or the honoring for payment of
any check, draft or other item with respect to any such deposit accounts, and
(c) any other deposit, disbursement, and cash management services afforded to
the Borrower or any Guarantor by any of such Lenders or their Affiliates.



"GAAP"

means generally accepted accounting principles set forth from time to time in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.



"Guarantor"

and "Guarantors" each is defined in Section 4.1 hereof.



"Guaranty"

and "Guaranties" each is defined in Section 4.1 hereof.



"Hedging Account"

means a commodity account, deposit account or securities account (as such terms
are defined in the UCC) maintained by the Borrower or a Seller with an
intermediary.



"Hedging Agreements"

means any arrangement entered into by the Borrower or a Seller with a
counterparty to protect against fluctuations in raw materials values or
commodity prices (including without limitation a commodity swap transaction,
commodity collar transaction, commodity floor transaction, commodity cap
transaction, commodity purchase transaction or commodity option transaction, or
any combination of the foregoing (including any options to enter into the
foregoing)) that permits financial (rather than physical) settlement of such
arrangement.



"Hedging Value"

means, at any time the same is to be determined, the aggregate mark-to-market
value of all Hedging Agreements as determined in accordance with the terms and
conditions set forth in such Hedging Agreements after taking into account the
effect of any legally enforceable netting agreement relating to such Hedging
Agreements, in each case determined without the addition of any asset value with
respect thereto.



"Holdings"

is defined in the introductory paragraph hereof.



"Indebtedness for Borrowed Money"

means for any Person (without duplication) (a) all indebtedness created, assumed
or incurred in any manner by such Person representing money borrowed (including
by the issuance of debt securities), (b) all indebtedness for the deferred
purchase price of property or services (other than trade accounts payable
arising in the ordinary course of business which are not more than ninety (90)
days past due), (c) all indebtedness secured by any Lien upon Property of such
Person, whether or not such Person has assumed or become liable for the payment
of such indebtedness, (d) all Capitalized Lease Obligations of such Person, and
(e) all obligations of such Person on or with respect to letters of credit,
bankers' acceptances and other extensions of credit whether or not representing
obligations for borrowed money.



"Interest Payment Date"

means (a) with respect to any Eurodollar Loan, the last day of each Interest
Period with respect to such Eurodollar Loan and on the Termination Date and, if
the applicable Interest Period is longer than (3) three months, on each day
occurring every three (3) months after the commencement of such Interest Period,
and (b) with respect to any Base Rate Loan, the last day of every calendar month
and on the Termination Date.



"Interest Period"

means the period commencing on the date a Borrowing of Eurodollar Loans is
advanced, continued, or created by conversion and ending in the case of
Eurodollar Loans, 2 weeks or 1, 2, 3, or 6 months thereafter, provided, however,
that:



(i) no Interest Period shall extend beyond the final maturity date of the
relevant Loans;

(ii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

(iii) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

"INTL BOA Facility"

means that certain Credit Agreement, dated as of October 1, 2010, among Holdings
and INTL Global Currencies Limited, as Borrowers, the Guarantors (as defined
therein), the Lenders (as defined therein) and Bank of America, N.A., as
Administrative Agent, as the same may be amended from time to time.



"Legal Requirement"

means any treaty, convention, statute, law, regulation, ordinance, license,
permit, governmental approval, injunction, judgment, order, consent decree or
other requirement of any governmental authority, whether federal, state, or
local.



"Lenders"

means and includes Bank of Montreal, Chicago Branch and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 13.12 hereof.



"Lending Office"

is defined in Section 10.4 hereof.



"LIBOR"

is defined in Section 1.2(b) hereof.



"Lien"

means any mortgage, lien, security interest, pledge, charge or encumbrance of
any kind in respect of any Property, including the interests of a vendor or
lessor under any conditional sale, Capital Lease or other title retention
arrangement.



"Loan"

is defined in Section 1.1 hereof and, as so defined, includes a Base Rate Loan
or a Eurodollar Loan, each of which is a "type" of Loan hereunder.



"Loan Agreement"

means a loan agreement between Borrower and a Seller, pursuant to which loans
and advances are made to such Seller secured by a perfected, first priority
security interest (subject only to Liens acceptable to the Administrative Agent
in sole discretion) in the Property securing such loans, advances and other
obligations of the Seller owing thereunder, together with all agreements,
documents and instruments related thereto, as such loan agreement and
agreements, documents and instruments may be amended from time to time in
accordance with the Credit and Collection Policy and in accordance with this
Agreement.



"Loan Documents"

means this Agreement, the Notes (if any), the Collateral Documents, the
Guaranties, and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith.



"Loan Receivable"

means the right to all repayments and other payments in respect of any and all
advances extended from time to time before, on or after the date of this
Agreement, by the Borrower to a Seller under a Loan Agreement that are owing to
the Borrower (whether at stated maturity, by acceleration, or otherwise,
according to the terms thereof).



"Management Fees"

means all fees, charges and other amounts (including without limitation salaries
and any other compensation such as bonuses, pensions and profit sharing
payments) due and to become due to Holdings or any of its Affiliates in
consideration for, directly or indirectly, management, consulting or similar
services.



"Material Adverse Effect"

means (a) a material adverse change in, or material adverse effect upon, the
operations, business, Property or condition (financial or otherwise) of the
Borrower or of Holdings, the Borrower and the Borrower Subsidiaries taken as a
whole, (b) a material impairment of the ability of Holdings, the Borrower or any
Borrower Subsidiary to perform its material obligations under any Loan Document
or (c) a material adverse effect upon (i) the legality, validity, binding effect
or enforceability against Holdings, the Borrower or any Borrower Subsidiary of
any Loan Document or the rights and remedies of the Administrative Agent and the
Lenders thereunder or (ii) the perfection or priority of any Lien granted under
any Collateral Document.



"Material Contract"

means each Loan Agreement, Loan Receivable, Hedging Agreement, Repurchase
Agreement and any other agreement entered into by the Borrower with respect or
in connection with the foregoing.



"Moody's"

means Moody's Investors Service, Inc.



"Note"

and "Notes" each is defined in Section 1.8 hereof.



"Obligations"

means all obligations of the Borrower to pay principal and interest on the
Loans, all fees and charges payable hereunder, and all other payment obligations
of the Borrower or any of the Guarantors arising under or in relation to any
Loan Document, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired.



"OFAC"

means the United States Department of Treasury Office of Foreign Assets Control.



"OFAC Event"

means the event specified in Section 8.23 hereof.



"OFAC Sanctions Programs"

means all laws, regulations, and Executive Orders administered by OFAC,
including without limitation, the Bank Secrecy Act, anti-money laundering laws
(including, without limitation, the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and all economic and trade
sanction programs administered by OFAC, any and all similar United States
federal laws, regulations or Executive Orders, and any similar laws, regulators
or orders adopted by any State within the United States.



"OFAC SDN List"

means the list of the Specially Designated Nationals and Blocked Persons
maintained by OFAC.



"Overadvance"

means, with respect to any Loan Receivable, any advance by Borrower in favor of
the related Seller which could cause the total outstanding advances made by
Borrower in favor of such Seller at such time to exceed the maximum amount of
advances permitted by borrowing base restrictions under the related Loan
Agreement.



"PBGC"

means the Pension Benefit Guaranty Corporation or any Person succeeding to any
or all of its functions under ERISA.



"Percentage"

means, for each Lender, the percentage of the Commitments represented by such
Lender's Commitment or, if the Commitments have been terminated, the percentage
held by such Lender of the aggregate principal amount of all Loans then
outstanding.



"Permitted Holders"

means (a) Leucadia National Corporation and (b) (i) Sean M. O'Connor, Scott J.
Branch, John Radziwill or any of their respective spouses or lineal descendants;
(ii) the heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries of any of the foregoing; and (iii) any trust, the beneficiaries of
which only include any of the foregoing or their respective spouses or lineal
descendants.



"Person"

means an individual, partnership, corporation, limited liability company,
association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.



"Plan"

means any employee pension benefit plan covered by Title IV of ERISA or subject
to the minimum funding standards under Section 412 of the Code that either
(a) is maintained by a member of the Controlled Group for employees of a member
of the Controlled Group or (b) is maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which a member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions.



"Property"

means, as to any Person, all types of real, personal, tangible, intangible or
mixed property owned by such Person whether or not included in the most recent
balance sheet of such Person and its subsidiaries under GAAP.



"Qualified Commodity"

means any physical commodity of the type described on Schedule 5.1 attached
hereto (as such schedule may be modified or supplemented in the Administrative
Agent's reasonable discretion) that is (a) covered by a tangible negotiable
warehouse receipt issued or negotiated to the Borrower; (b) on site and in
storage within a storage facility operated by the Seller; and (c) fully insured
against casualty loss while in storage with the Seller and the Seller or the
Borrower has delivered to the Administrative Agent an insurance certificate
naming the Administrative Agent as lender's loss payee with respect to such
Qualified Commodity.



"Repurchase Agreement"

means a master commodities sale/repurchase agreement between the Borrower and a
Seller, pursuant to which the Seller party thereto agrees to sell certain
commodities to the Borrower and the Borrower agrees to purchase such commodities
and then the Seller agrees to repurchase such commodities at a later date,
together with all agreements, documents and instruments related thereto, as such
agreements, documents and instruments may be amended from time to time in
accordance with the Credit and Collection Policy and in accordance with this
Agreement.



"Required Lenders"

means, as of the date of determination thereof, (i) in the event there are
two (2) Lenders, 100% and (ii) in the event there are more than two (2) Lenders,
Lenders whose outstanding Loans and Unused Commitments constitute more than 50%
of the sum of the total outstanding Loans and Unused Commitments of the Lenders.



"S&P"

means Standard & Poor's Ratings Services Group, a division of The McGraw-Hill
Companies, Inc.



"Security Agreement"

means that certain Security Agreement dated the date of this Agreement between
the Borrower and the Administrative Agent, as the same may be amended, modified,
supplemented or restated from time to time.



"Seller"

means (i) with respect to Loan Receivables, each Person obligated to make
payments under such Loan Receivable and (ii) with respect to Repurchase
Agreements, each Person obligated to repurchase commodities previously sold to
the Borrower under such Repurchase Agreement.



"Subsidiary"

means, as to any particular parent corporation or organization, any other
corporation or organization more than 50% of the outstanding Voting Stock of
which is at the time directly or indirectly owned by such parent corporation or
organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.



"Tangible Net Worth"

means, for any Person and at any time the same is to be determined, the excess
of such Person's assets over all its liabilities and reserves as determined in
accordance with GAAP, but excluding as assets (i) goodwill and other intangible
items and (ii) advances and loans to and investments in such Person's Affiliates
and Subsidiaries.



"Termination Date"

means December 1, 2011, or such earlier date on which the Commitments are
terminated in whole pursuant to Section 1.10, 9.2 or 9.3 hereof.



"Trust Receipt"

means tangible negotiable warehouse receipts covering Qualified Commodities
delivered by the Administrative Agent to the Borrower or any other Person for
the purpose of (a) the ultimate sale or exchange of such Qualified Commodity, or
(b) the loading, unloading, storing, shipping, transshipping, manufacturing, or
otherwise dealing with such Qualified Commodities in a manner preliminary to
their sale or exchange.



"UCC"

means Uniform Commercial Code of the State of Illinois as in effect from time to
time.



"Unfunded Vested Liabilities"

means, for any Plan at any time, the amount (if any) by which the present value
of all vested nonforfeitable accrued benefits under such Plan exceeds the fair
market value of all Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plan, but only to the extent that
such excess represents a potential liability of a member of the Controlled Group
to the PBGC or the Plan under Title IV of ERISA.



"Unused Commitments"

means, at any time, the difference between the Commitments then in effect and
the aggregate outstanding principal amount of Loans.



"U.S. Dollars"

and "$" each means the lawful currency of the United States of America.



"Voting Stock"

of any Person means capital stock or other equity interests of any class or
classes (however designated) having ordinary power for the election of directors
or other similar governing body of such Person, other than stock or other equity
interests having such power only by reason of the happening of a contingency.



"Welfare Plan"

means a "welfare plan" as defined in Section 3(1) of ERISA.



"Wholly-owned Subsidiary"

means a Subsidiary of which all of the issued and outstanding shares of capital
stock (other than directors' qualifying shares as required by law) or other
equity interests are owned by the Borrower and/or one or more Wholly-owned
Subsidiaries within the meaning of this definition.



Section 5.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words "hereof",
"herein", and "hereunder" and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to Chicago,
Illinois, time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement.

Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of Holdings, the Borrower and the
Borrower Subsidiaries shall be the same as if such change had not been made. No
delay by the Borrower or the Required Lenders in requiring such negotiation
shall limit their right to so require such a negotiation at any time after such
a change in accounting principles. Until any such covenant, standard, or term is
amended in accordance with this Section 5.3, financial covenants shall be
computed and determined in accordance with GAAP in effect prior to such change
in accounting principles. Without limiting the generality of the foregoing, the
Borrower shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.

Section 6. Representations and Warranties.

The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:

Section 6.1. Organization and Qualification. The Borrower is duly organized,
validly existing, and in good standing as a corporation under the laws of the
State of Iowa, has full and adequate power to own its Property and conduct its
business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except where the failure to do so would not have a Material
Adverse Effect.

Section 6.2. Holdings and Borrower Subsidiaries. Holdings and each Borrower
Subsidiary is duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it is organized, has full and adequate power
to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except where the failure to
do so would not have a Material Adverse Effect. Schedule 6.2 hereto identifies
the Borrower and each Borrower Subsidiary, the jurisdiction of its organization,
the percentage of issued and outstanding shares of each class of its capital
stock or other equity interests owned by Holdings, the Borrower and the Borrower
Subsidiaries (for Holdings, solely with respect to the Borrower and Borrower
Subsidiaries) and, if such percentage is not 100% (excluding directors'
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of the Borrower and each Borrower Subsidiary
are validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 6.2 as owned by
Holdings, the Borrower or the Borrower Subsidiaries are owned, beneficially and
of record, by Holdings, the Borrower or the applicable Borrower Subsidiary free
and clear of all Liens other than Liens permitted by Section 8.8 hereof. There
are no outstanding commitments or other obligations of the Borrower or any
Borrower Subsidiary to issue, and no options, warrants or other rights of any
Person to acquire, any shares of any class of capital stock or other equity
interests of the Borrower or any Borrower Subsidiary.

Section 6.3. Authority and Validity of Obligations. The Borrower has full right
and authority to enter into this Agreement and the other Loan Documents executed
by it, to make the borrowings herein provided for, to grant to the
Administrative Agent the Liens described in the Collateral Documents executed by
the Borrower, and to perform all of its obligations hereunder and under the
other Loan Documents executed by it. Holdings and each Borrower Subsidiary has
full right and authority to enter into the Loan Documents executed by it, to
guarantee the Obligations and Funds Transfer and Deposit Account Liability, to
grant to the Administrative Agent the Liens described in the Collateral
Documents executed by such Person (if any), and to perform all of its
obligations under the Loan Documents executed by it. The Loan Documents
delivered by Holdings, the Borrower and the Borrower Subsidiaries have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of Holdings, the Borrower and the Borrower Subsidiaries
enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors' rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by Holdings, the
Borrower or any Borrower Subsidiary of any of the matters and things herein or
therein provided for, (a) contravene or constitute a default under any provision
of law or any judgment, injunction, order or decree binding upon Holdings, the
Borrower or any Borrower Subsidiary or any provision of the organizational
documents (e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of Holdings, the Borrower
or any Borrower Subsidiary, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting Holdings, the Borrower or any
Borrower Subsidiary or any of their Property, in each case where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (c) result in the creation or
imposition of any Lien on any Property of Holdings, the Borrower or any Borrower
Subsidiary other than the Liens granted in favor of the Administrative Agent
pursuant to the Collateral Documents.

Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the proceeds
of the Loans to finance traditional commodity financing arrangements or the
Borrower's purchase of Eligible Commodities from the Sellers who have agreed to
sell Eligible Commodities to (and to later repurchase such Eligible Commodities
from) the Borrower. None of Holdings, the Borrower or any Borrower Subsidiary is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan or any other extension of credit made hereunder will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock. Margin stock (as hereinabove
defined) constitutes less than 25% of the assets of Holdings, the Borrower and
the Borrower Subsidiaries which are subject to any limitation on sale, pledge or
other restriction hereunder.

Section 6.5. Financial Reports

. (i) The unaudited balance sheet of the Borrower as at September 30, 2009, and
the related income statement of the Borrower for the fiscal year then ended, and
the unaudited interim balance sheet of the Borrower as at June 30, 2010, and the
related income statement of the Borrower and for the 9 months then ended,
heretofore furnished to the Administrative Agent and the Lenders fairly present
the financial condition of the Borrower as at said dates and the results of its
operations and cash flows for the periods then ended in conformity with GAAP
applied on a consistent basis (except that interim statements omit any footnotes
to the information contained therein and do not reflect certain adjustments
which would be reflected on the annual certified financial statements). Except
as disclosed on Schedule 6.5 hereto, the Borrower has no contingent liabilities
which are material to it other than as indicated on such financial statements
or, with respect to future periods, on the financial statements furnished
pursuant to Section 8.5 hereof.



(ii) The Annual Report on Form 10-K for the fiscal year ended September 30, 2009
and the Quarterly Report on Form 10-Q for the fiscal quarter of Holdings ended
June 30, 2010, in each case has been prepared in accordance with GAAP (except
that interim statements omit any footnotes to the information contained therein
and do not reflect certain adjustments which would be reflected on the annual
certified financial statements) on a basis consistent, except as otherwise noted
therein, with that of the previous fiscal year or period and fairly reflect the
financial position of Holdings as of the dates thereof, and the results of
operations for the periods covered thereby. Except as disclosed on Schedule 6.5
hereto, Holdings does not have contingent liabilities which are material to it
other than as indicated on such financial statements or, with respect to future
periods, on the financial statements furnished pursuant to Section 8.5 hereof.

Section 6.6. No Material Adverse Change. Since September 30, 2009, there has
been no change in the condition (financial or otherwise) or business prospects
of Holdings, the Borrower or any Borrower Subsidiary except those occurring in
the ordinary course of business or disclosed in the financial reports identified
in Section 6.5(ii) hereof or another form of written disclosure to the Lenders
prior to the date of this Agreement, none of which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

Section 6.7. Full Disclosure. The statements and information furnished to the
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby do not contain any
untrue statements of a material fact or omit a material fact necessary to make
the material statements contained herein or therein not misleading, the
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to the Administrative Agent and the Lenders, the Borrower only
represents that the same were prepared on the basis of information and estimates
the Borrower believed to be reasonable.

Section 6.8. Trademarks, Franchises, and Licenses. Holdings, the Borrower and
the Borrower Subsidiaries own, possess, or have the right to use all material
patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information necessary to conduct their businesses as now conducted, without
known conflict with any patent, license, franchise, trademark, trade name, trade
style, copyright or other proprietary right of any other Person.

Section 6.9. Governmental Authority and Licensing. Holdings, the Borrower and
the Borrower Subsidiaries have received all licenses, permits, and approvals of
all federal, state, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same could reasonably be expected to have a Material Adverse Effect. No
investigation or proceeding which, if adversely determined, could reasonably be
expected to result in revocation or denial of any material license, permit or
approval is pending or, to the knowledge of the Borrower, threatened.

Section 6.10. Good Title. Holdings, the Borrower and the Borrower Subsidiaries
have good and defensible title (or valid leasehold interests) to their assets as
reflected on the most recent consolidated balance sheet of Holdings, the
Borrower and the Borrower Subsidiaries furnished to the Administrative Agent and
the Lenders (except for sales of assets in the ordinary course of business),
subject to no Liens other than such thereof as are permitted by Section 8.8
hereof.

Section 6.11. Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of the Borrower threatened, against Holdings, the Borrower or any
Borrower Subsidiary or any of their Property which if adversely determined,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Items disclosed in the financial reports identified in
Section 6.5(ii) and in Holdings' Annual Report on Form 10-K for the fiscal year
ended September 30, 2009 are not reasonably expected to have a Material Adverse
Effect.

Section 6.12. Taxes. All material tax returns required to be filed by Holdings,
the Borrower or any Borrower Subsidiary in any jurisdiction have, in fact, been
filed, and all material taxes, assessments, fees, and other governmental charges
upon Holdings, the Borrower or any Borrower Subsidiary or upon any of its
Property, income or franchises, which are shown to be due and payable in such
returns, have been paid, except such taxes, assessments, fees and governmental
charges, if any, as are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and as to
which adequate reserves established in accordance with GAAP have been provided.
Neither Holdings nor the Borrower knows of any proposed additional tax
assessment against Holdings, the Borrower or the Borrower Subsidiaries for which
adequate provisions in accordance with GAAP have not been made on their
accounts. Adequate provisions in accordance with GAAP for taxes on the books of
Holdings, the Borrower and each Borrower Subsidiary have been made for all open
years, and for its current fiscal period.

Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by Holdings, the
Borrower or any Borrower Subsidiary of any Loan Document, except for (i) such
approvals which have been obtained prior to the date of this Agreement and
remain in full force and effect and (ii) the filing of all financing statements,
mortgages, and other documents necessary to perfect the Administrative Agent's
Lien in the Collateral.

Section 6.14. Affiliate Transactions. None of Holdings, the Borrower or Borrower
Subsidiary is a party to any contracts or agreements with any of its Affiliates
(other than with Wholly-owned Borrower Subsidiaries) on terms and conditions
which are less favorable to Holdings, the Borrower or such Borrower Subsidiary
than would be usual and customary in similar contracts or agreements between
Persons not affiliated with each other.

Section 6.15. Investment Company. None of Holdings, the Borrower or any Borrower
Subsidiary is an "investment company" or a company "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.

Section 6.16. ERISA

. Each of Holdings, the Borrower and each other member of its respective
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. None of Holdings, the Borrower or any
Borrower Subsidiary has any contingent liabilities with respect to any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title I of ERISA.



Section 6.17. Compliance with Laws. Holdings, the Borrower and the Borrower
Subsidiaries are in compliance with the requirements of all federal, state and
local laws, rules and regulations applicable to or pertaining to their Property
or business operations (including, without limitation, the Occupational Safety
and Health Act of 1970, the Americans with Disabilities Act of 1990, and laws
and regulations establishing quality criteria and standards for air, water, land
and toxic or hazardous wastes and substances), where any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. None of Holdings, the Borrower or any Borrower
Subsidiary has received written notice to the effect that its operations are not
in compliance with any of the requirements of applicable federal, state or local
environmental, health, and safety statutes and regulations or is the subject of
any governmental investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, where any such non-compliance or remedial action, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Section 6.18. OFAC. (a) The Borrower is in compliance with the requirements of
all OFAC Sanctions Programs applicable to it, (b) Holdings and each Borrower
Subsidiary is in compliance with the requirements of all OFAC Sanctions Programs
applicable to Holdings and such Borrower Subsidiary, (c) the Borrower has
provided to the Administrative Agent and the Lenders all information regarding
Holdings, the Borrower and its Affiliates and the Borrower Subsidiaries
necessary for the Administrative Agent and the Lenders to comply with all
applicable OFAC Sanctions Programs, and (d) to the best of the Borrower's
knowledge, none Holdings, the Borrower nor any of the Borrower's Affiliates or
Subsidiaries is, as of the date hereof, named on the current OFAC SDN List.

Section 6.19. Other Agreements. None of Holdings, the Borrower or any Borrower
Subsidiary is in default under the terms of any covenant, indenture or agreement
of or affecting such Person or any of its Property, which default if uncured
could reasonably be expected to have a Material Adverse Effect.

Section 6.20. Solvency. Holdings, Borrower and the Borrower Subsidiaries are
solvent, able to pay their debts as they become due, and have sufficient capital
to carry on their business and all businesses in which they are about to engage.

Section 6.21. No Default. No Default or Event of Default has occurred and is
continuing.



Section 6.22. No Broker Fees. No broker's or finder's fee or commission will be
payable with respect hereto or any of the transactions contemplated thereby; and
the Borrower hereby agrees to indemnify the Administrative Agent and the Lenders
against, and agree that they will hold the Administrative Agent and the Lenders
harmless from, any claim, demand, or liability for any such broker's or finder's
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys' fees) arising in connection with any
such claim, demand, or liability.



Section 6.23. Material Contracts.

. Each of the Borrower and each Borrower Subsidiary has entered into and is
performing its duties under each Material Contract in accordance with the Credit
and Collection Policies.



Section 7. Conditions Precedent.

Section 7.1. All Credit Events. At the time of each Credit Event hereunder:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct as of said time, except to
the extent the same expressly relate to an earlier date;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

(c) in the case of a Borrowing the Administrative Agent shall have received the
notice required by Section 1.4 hereof;

(d) after giving effect to such Credit Event, the aggregate principal amount of
all Loans then outstanding does not exceed the lesser of (i) the Commitment and
(ii)  the Borrowing Limit, and the Borrower shall have delivered to the
Administrative Agent a certificate in the form attached hereto as Exhibit A in
evidence thereof;

(e) after giving effect to such Credit Event, the Borrower's Tangible Net Worth
shall be the greater of (i) $1,000,000 and (ii) 7.5% of the aggregate principal
amount of all Loans outstanding;

(f) to the extent that the proceeds of any Loan are used to finance any Loan
Receivable, INTL BOA Facility has been amended or the restriction against the
making of advances or loans thereunder has been waived, in each case in
accordance with the terms thereof, so that the Borrower is permitted to advance
or make loans to a Seller under the applicable Loan Agreement; and

(e) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent or any Lender (including, without limitation, Regulation U
of the Board of Governors of the Federal Reserve System) as then in effect.

Each request for a Borrowing hereunder shall be deemed to be a representation
and warranty by the Borrower on the date on such Credit Event as to the facts
specified in subsections (a) through (e), both inclusive, of this Section.

Section 7.2. Conditions to the Effectiveness of this Agreement. This Agreement
shall become effective upon satisfaction of the following conditions:

(a) the Administrative Agent shall have received this Agreement duly executed by
the Borrower, the Guarantors, and the Lenders;

(b) if requested by any Lender, the Administrative Agent shall have received for
such Lender such Lender's duly executed Notes of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.8 hereof;



(c) the Administrative Agent shall have received the Security Agreement duly
executed by the Borrower, together with (i) UCC financing statements to be filed
against the Borrower, as debtor, in favor of the Administrative Agent, as
secured party and (ii) to the extent a Borrowing is requested on the Closing
Date, (A) warehouse receipts together with all necessary endorsements with
respect to the Eligible Commodities, and (B) all commodity account control
agreements for all Eligible Hedging Accounts;





(d) the Administrative Agent shall have received evidence of insurance insuring
the Eligible Commodities and naming the Administrative Agent as lender's loss
payee;



(e) the Administrative Agent shall have received copies of the Borrower's and
each Guarantor's articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary;

(f) the Administrative Agent shall have received copies of resolutions of the
Borrower's and each Guarantor's Board of Directors (or similar governing body)
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on the Borrower's and each
Guarantor's behalf, all certified in each instance by its Secretary or Assistant
Secretary;

(g) the Administrative Agent shall have received copies of the certificates of
good standing for the Borrower and each Guarantor (dated no earlier than 30 days
prior to the date hereof) from the office of the secretary of the state of its
incorporation or organization and of each state in which it is qualified to do
business as a foreign corporation or organization;

(h) the Administrative Agent shall have received a list of the Borrower's
Authorized Representatives;

(i) each Lender shall have received an upfront fee in an amount equal to 0.10%
of such Lender's Commitment;

(j) each Lender shall have received such evaluations and certifications as it
may reasonably require in order to satisfy itself as to the value of the
Collateral, the financial condition of the Borrower and the Guarantors, and the
lack of material contingent liabilities of the Borrower and the Guarantors;



(k) the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against the Property of the Borrower and each
Guarantor evidencing the absence of Liens on its Property except as permitted by
Section 8.8 hereof;





(l) the Administrative Agent shall have received the favorable written opinion
of counsel to the Borrower and each Guarantor, in form and substance
satisfactory to the Administrative Agent;



(m) the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for the Borrower and each Guarantor;

(n) no material adverse change in the business, condition (financial or
otherwise), operations, performance, or Properties of the Borrower or any
Guarantor shall have occurred since September 30, 2009;

(o) the Administrative Agent shall have received copies of all Material
Contracts (or the Borrower's standard form of such contacts), which shall be in
form and substance satisfactory to the Administrative Agent;

(p) the Administrative Agent shall have received copies of the Credit and
Collection Policy, which shall be in form and substance satisfactory to the
Administrative Agent;

(q) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects as
of the Closing Date, except to the extent the same expressly relate to an
earlier date;

(r) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of the consummation of the transaction contemplated by
this Agreement; and

(s) the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.

Section 8. Covenants.

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:

Section 8.1. Maintenance of Business. Holdings and the Borrower shall, and shall
cause each Borrower Subsidiary to, preserve and maintain its existence, except
as otherwise provided in Section 8.10(c) hereof. Holdings and the Borrower
shall, and shall cause each Borrower Subsidiary to, preserve and keep in force
and effect all licenses, permits, franchises, approvals, patents, trademarks,
trade names, trade styles, copyrights, and other proprietary rights necessary to
the proper conduct of its business where the failure to do so could reasonably
be expected to have a Material Adverse Effect.

Section 8.2. Maintenance of Properties.

Holdings and the Borrower shall, and shall cause each Borrower Subsidiary to,
maintain, preserve, and keep its property, plant, and equipment in good repair,
working order and condition (ordinary wear and tear excepted), and shall from
time to time make all needful and proper repairs, renewals, replacements,
additions, and betterments thereto so that at all times the efficiency thereof
shall be fully preserved and maintained, except (i) to the extent that, in the
reasonable business judgment of such Person, any such Property is no longer
necessary for the proper conduct of the business of such Person or (ii) where
failure to do so could reasonably be expected to have a Material Adverse Effect.



Section 8.3. Taxes and Assessments. Each of Holdings and the Borrower shall duly
pay and discharge, and shall cause each Borrower Subsidiary to duly pay and
discharge, all taxes, rates, assessments, fees, and governmental charges upon or
against it or its Property, in each case before the same become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves are provided
therefor.

Section 8.4. Insurance. Each of Holdings and the Borrower shall insure and keep
insured, and shall cause each Borrower Subsidiary to insure and keep insured,
with good and responsible insurance companies, all insurable Property owned by
it which is of a character usually insured by Persons similarly situated and
operating like Properties against loss or damage from such hazards and risks,
and in such amounts, as are insured by Persons similarly situated and operating
like Properties; and each of Holdings and the Borrower shall insure, and shall
cause each Borrower Subsidiary to insure, such other hazards and risks
(including, without limitation, business interruption, employers' and public
liability risks) with good and responsible insurance companies as and to the
extent usually insured by Persons similarly situated and conducting similar
businesses. The Borrower shall in any event maintain, and cause each Subsidiary
to maintain, insurance on the Collateral to the extent required by the
Collateral Documents. The Borrower shall, upon the request of the Administrative
Agent, furnish to the Administrative Agent and the Lenders a certificate setting
forth in summary form the nature and extent of the insurance maintained pursuant
to this Section.

Section 8.5. Financial Reports. Holdings and the Borrower shall, and shall cause
each Borrower Subsidiary to, maintain a standard system of accounting in
accordance with GAAP and shall furnish to the Administrative Agent, each Lender,
and each of their duly authorized representatives such information respecting
the business and financial condition of Holdings, the Borrower and each Borrower
Subsidiary as the Administrative Agent or such Lender may reasonably request;
and without any request, shall furnish to the Administrative Agent and the
Lenders:



(a) as soon as available, and in any event no later than 30 days after the last
day of each calendar month, a listing of all Sellers with the amount outstanding
under the applicable Repurchase Agreement or Loan Receivable together with the
Borrower's internal risk rating relating to such Sellers, in each case prepared
by the Borrower as of the end of and for such period and certified to by its
chief financial officer or another officer of the Borrower acceptable to the
Administrative Agent;



(b) as soon as available, and in any event no later than 45 days after the last
day of each fiscal quarter of each fiscal year of the Borrower, a copy of the
consolidated balance sheet of the Borrower and the Borrower Subsidiaries as of
the last day of such fiscal quarter and the consolidated statements of income of
the Borrower and the Borrower Subsidiaries for the fiscal quarter and for the
fiscal year-to-date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period in the
previous fiscal year, prepared by the Borrower in accordance with GAAP (subject
to the absence of footnote disclosures and year-end audit adjustments) and
certified to by its chief financial officer or another officer of the Borrower
acceptable to the Administrative Agent;

(c) as soon as available, and in any event no later than 45 days after the last
day of each fiscal quarter of each fiscal year of Holdings, a copy of the
consolidated balance sheet of Holdings and its Subsidiaries as of the last day
of such fiscal quarter and the consolidated statements of income, retained
earnings, and cash flows of Holdings and its Subsidiaries for the fiscal quarter
and for the fiscal year-to-date period then ended, each in reasonable detail
showing in comparative form the figures for the corresponding date and period in
the previous fiscal year, prepared by Holdings in accordance with GAAP (subject
to the absence of footnote disclosures and year-end audit adjustments) and
certified to by its chief financial officer or another officer of Holdings
acceptable to the Administrative Agent;

(d) as soon as available, and in any event no later than 90 days after the last
day of each fiscal year of Holdings, a copy of the consolidated balance sheet of
Holdings and its Subsidiaries as of the last day of the fiscal year then ended
and the consolidated statements of income, retained earnings, and cash flows of
Holdings and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, each in reasonable detail showing in comparative form the figures
for the previous fiscal year, accompanied by an unqualified opinion of a firm of
independent public accountants of recognized national standing, selected by
Holdings and reasonably satisfactory to the Administrative Agent and the
Required Lenders, to the effect that the consolidated financial statements have
been prepared in accordance with GAAP and present fairly in accordance with GAAP
the consolidated financial condition of Holdings and its Subsidiaries as of the
close of such fiscal year and the results of their operations and cash flows for
the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances;

(e) promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of Holdings, the Borrower's or any Borrower Subsidiary's
operations and financial affairs given to it by its independent public
accountants;

(f) if requested by the Administrative Agent or any Lender, promptly after the
sending or filing thereof, copies of each financial statement, report, notice or
proxy statement sent by Holdings, the Borrower or any Borrower Subsidiary to its
stockholders or other equity holders, and copies of each regular, periodic or
special report, registration statement or prospectus (including all Form 10-K,
Form 10-Q and Form 8-K reports) filed by Holdings, the Borrower or any Borrower
Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;

(g) promptly after receipt thereof, a copy of each audit made by any regulatory
agency of the books and records of Holdings, the Borrower or any Subsidiary or
of notice of any material noncompliance with any applicable law, regulation or
guideline relating to Holdings, the Borrower or any Borrower Subsidiary, or its
business;

(h) at the end of each Business Day during which any Obligations are outstanding
hereunder, the Borrower shall, and shall cause its Affiliates, to deliver to the
Administrative Agent daily mark-to-market reports of the Hedging Value of all
Hedging Agreements in the Eligible Hedge Accounts;

(i) notice of any Change of Control;

(j) promptly after knowledge thereof shall have come to the attention of any
responsible officer of Holdings, or the Borrower, written notice of (i) any
threatened or pending litigation or governmental or arbitration proceeding or
labor controversy against Holdings, the Borrower or any Borrower Subsidiary or
any of their Property which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect; (ii) the occurrence of any Default
or Event of Default hereunder or (iii) the occurrence of any event or the
existence of any condition that could reasonably be expected to have a Material
Adverse Effect;

(k) promptly after any change or other modification of the Borrower's internal
risk rating on any Seller, the Borrower shall deliver to the Administrative
Agent notice of any such change or modification of the change in such Seller's
internal risk rating; and

(l) with each of the financial statements delivered pursuant to subsection (b)
above, a written certificate in the form attached hereto as Exhibit E signed by
the chief financial officer of the Borrower or another officer of the Borrower
acceptable to the Administrative Agent to the effect that to the best of such
officer's knowledge and belief no Default or Event of Default has occurred
during the period covered by such statements or, if any such Default or Event of
Default has occurred during such period, setting forth a description of such
Default or Event of Default and specifying the action, if any, taken by
Holdings, the Borrower or any Borrower Subsidiary to remedy the same. Such
certificate shall also set forth the calculations supporting such statements in
respect of Section 8.22 hereof.

Section 8.6. Inspection. Each of Holdings and the Borrower shall, and shall
cause each Borrower Subsidiary to, permit the Administrative Agent, each Lender
and each of their duly authorized representatives and agents to visit and
inspect any of its Property, corporate books, and financial records, to examine
and make copies of its books of accounts and other financial records, and to
discuss its affairs, finances, and accounts with, and to be advised as to the
same by, its officers, employees and independent public accountants (and by this
provision the Borrower hereby authorizes such accountants to discuss with the
Administrative Agent, and such Lenders the finances and affairs of Holdings, the
Borrower and the Borrower Subsidiaries) at such reasonable times and intervals
as the Administrative Agent or any such Lender may designate and, so long as no
Default or Event of Default exists, with reasonable prior notice to the
Borrower.

Section 8.7. Borrowings and Guaranties. The Borrower shall not, nor shall it
permit any Borrower Subsidiary to, issue, incur, assume, create or have
outstanding any Indebtedness for Borrowed Money, or incur liabilities for
interest rate, currency, or commodity cap, collar, swap, or similar hedging
arrangements, or be or become liable as endorser, guarantor, surety or otherwise
for any debt, obligation or undertaking of any other Person, or otherwise agree
to provide funds for payment of the obligations of another, or supply funds
thereto or invest therein or otherwise assure a creditor of another against
loss, or apply for or become liable to the issuer of a letter of credit which
supports an obligation of another, or subordinate any claim or demand it may
have to the claim or demand of any other Person; provided, however, that the
foregoing shall not restrict nor operate to prevent:

(a) the Obligations and Funds Transfer and Deposit Account Liability of the
Borrower and the Borrower Subsidiaries owing to the Administrative Agent and the
Lenders (and their Affiliates);

(b) purchase money indebtedness and Capitalized Lease Obligations of the
Borrower and the Borrower Subsidiaries in an amount not to exceed $100,000 in
the aggregate at any one time outstanding;

(c) obligations of the Borrower or any Borrower Subsidiary arising out of
Hedging Agreements in connection with bona fide hedging activities in the
ordinary course of business and not for speculative purposes;

(d) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(e) intercompany advances from time to time owing by any Borrower Subsidiary to
the Borrower or another Borrower Subsidiary or by the Borrower to a Borrower
Subsidiary in the ordinary course of business to finance working capital needs;

(f) unsecured indebtedness owing by the Borrower or any Borrower Subsidiary to
Holdings so long as such indebtedness is subordinated in right of payment to the
prior payment of the Obligations and Funds Transfer and Deposit Account
Liability;

(g) the guaranty by the Borrower of the obligations of Holdings and its
Subsidiaries under the INTL BOA Facility in an aggregate principal amount not to
exceed $175,000,000 at any one time (and renewals, refinancings and extensions
thereof); and

(h) unsecured indebtedness of the Borrower and its Subsidiaries not otherwise
permitted by this Section in an amount not to exceed $100,000 in the aggregate
at any one time outstanding.

Section 8.8. Liens. The Borrower shall not, nor shall it permit any Borrower
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:

(a) Liens arising by statute in connection with worker's compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Borrower Subsidiary is a party
or other cash deposits required to be made in the ordinary course of business,
provided in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;

(b) mechanics', workmen's, materialmen's, landlords', carriers' or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Borrower and the Borrower Subsidiaries secured by a pledge of
assets permitted under this subsection, including interest and penalties
thereon, if any, shall not be in excess of $100,000 at any one time outstanding;

(d) Liens on the interest of lessors under Capital Leases or operating leases;

(e) Liens on equipment of the Borrower or any Borrower Subsidiary created solely
for the purpose of securing indebtedness permitted by Section 8.7(b) hereof,
representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of the
Borrower or such Borrower Subsidiary other than the respective Property so
acquired, and the principal amount of indebtedness secured by any such Lien
shall at no time exceed the purchase price of such Property, as reduced by
repayments of principal thereon;

(f) Liens on Hedging Accounts in favor of an intermediary to secure payment of
customary fees and commissions and for payment or delivery of Hedging Agreements
purchased or sold from such Hedging Accounts; and

(g) Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents.

Section 8.9. Investments, Acquisitions, Loans and Advances. The Borrower shall
not, nor shall it permit any Borrower Subsidiary to, directly or indirectly,
make, retain or have outstanding any investments (whether through purchase of
stock or obligations or otherwise) in, or loans or advances to (other than for
travel advances and other similar cash advances made to employees in the
ordinary course of business), any other Person, or acquire all or any
substantial part of the assets or business of any other Person or division
thereof; provided, however, that the foregoing shall not apply to nor operate to
prevent:

(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

(b) investments in commercial paper rated at least P-1 by Moody's and at least
A-1 by S&P maturing within one year of the date of issuance thereof;

(c) investments in certificates of deposit issued by any Lender or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one year or less;

(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;

(f) the Borrower's investments in the Domestic Borrower Subsidiaries;

(g) the Borrower's loans and advances to Sellers pursuant to Repurchase
Agreements or Loan Agreements; provided, the aggregate amount of loans and other
advances to any one Seller (including such Seller's Subsidiaries and Affiliates)
shall not exceed $15,000,000 at any one time; and

(h) the Borrower's or any Borrower Subsidiary's loans and advances to Holdings
so long as (i) no Default or Event of Default has occurred and is continuing or
would result from such loan or advance, and (ii) the Borrower is in compliance
with Section 8.22 hereof after giving effect to any such loan or advance.

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

Section 8.10. Mergers, Consolidations and Sales. The Borrower shall not, nor
shall it permit any Borrower Subsidiary to, be a party to any merger or
consolidation, or sell, transfer, lease or otherwise dispose of all or any part
of its Property, including any disposition of Property as part of a sale and
leaseback transaction, or in any event sell or discount (with or without
recourse) any of its notes or accounts receivable; provided, however, that this
Section shall not apply to nor operate to prevent:

(a) the sale of inventory in the ordinary course of business;

(b) the sale, transfer, lease or other disposition of Property of the Borrower
and the Borrower Subsidiaries to one another in the ordinary course of its
business;



(c) the merger of any Borrower Subsidiary with and into the Borrower or any
other Borrower Subsidiary, provided that, in the case of any merger involving
the Borrower, the Borrower is the corporation surviving the merger;





(d) the sale of delinquent notes or accounts receivable in the ordinary course
of business for purposes of collection only (and not for the purpose of any bulk
sale or securitization transaction);





(e) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or the Borrower
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business; and



(f) the sale, transfer, lease or other disposition of Property of the Borrower
or any Borrower Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Borrower and the Borrower
Subsidiaries not more than $100,000 during any fiscal year of the Borrower.

Section 8.11. Maintenance of Borrower Subsidiaries. (a) Holdings or the Borrower
shall not assign, sell or transfer, nor shall they permit any Borrower
Subsidiary to issue, assign, sell or transfer, any shares of capital stock or
other equity interests of the Borrower or a Borrower Subsidiary; provided,
however, that the foregoing shall not operate to prevent (a) the issuance, sale,
and transfer to any person of any shares of capital stock of the Borrower or a
Borrower Subsidiary solely for the purpose of qualifying, and to the extent
legally necessary to qualify, such person as a director of such Borrower
Subsidiary, and (b) any transaction permitted by Section 8.8(f) or
Section 8.10(c) above.

Section 8.12. Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any Borrower Subsidiary to, (a) declare or pay
any dividends on or make any other distributions in respect of any class or
series of its capital stock or other equity interests (other than dividends or
distributions payable solely in its capital stock or other equity interests),
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its capital stock or other equity interests or any warrants, options, or
similar instruments to acquire the same, or (c) directly or indirectly pay
Management Fees (collectively referred to herein as "Restricted Payments");
provided, however, that the foregoing shall not operate to prevent (a) the
making of dividends or distributions by any Borrower Subsidiary to the Borrower
and (b) the Borrower may make dividends and distributions during any fiscal year
so long as (i) no Default or Event of Default has occurred and is continuing or
would result from such dividend or other distribution, and (ii) the Borrower is
in compliance with Section 8.22 hereof after giving effect to any such dividend
or other distribution.

Section 8.13. ERISA. Each of Holdings and the Borrower shall, and shall cause
each Borrower Subsidiary to, promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
could reasonably be expected to result in the imposition of a Lien against any
of its Property. Each of Holdings and the Borrower shall, and shall cause each
Borrower Subsidiary to, promptly notify the Administrative Agent and each Lender
of: (a) the occurrence of any reportable event (as defined in ERISA) with
respect to a Plan, (b) receipt of any notice from the PBGC of its intention to
seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by Holdings,
the Borrower or any Borrower Subsidiary of any material liability, fine or
penalty, or any material increase in the contingent liability of Holdings, the
Borrower or any Borrower Subsidiary with respect to any post-retirement Welfare
Plan benefit.

Section 8.14. Compliance with Laws. Each of Holdings and the Borrower shall, and
shall cause each Borrower Subsidiary to, comply in all respects with the
requirements of all federal, state, and local laws, rules, regulations,
ordinances and orders (including but not limited to all Environmental Laws)
applicable to or pertaining to its Property or business operations, where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property.

Section 8.15. Burdensome Contracts with Affiliates. The Borrower shall not, nor
shall it permit any Borrower Subsidiary to, enter into any contract, agreement
or business arrangement with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to the Borrower
or such Borrower Subsidiary than would be usual and customary in similar
contracts, agreements or business arrangements between Persons not affiliated
with each other.

Section 8.16. No Changes in Fiscal Year. The fiscal year of Holdings, the
Borrower and the Borrower Subsidiaries ends on September 30 of each year; and
neither Holdings nor the Borrower shall, nor shall they permit any Borrower
Subsidiary to, change its fiscal year from its present basis.

Section 8.17. Formation of Borrower Subsidiaries. Promptly upon the formation or
acquisition of any Domestic Borrower Subsidiary, the Borrower shall provide the
Administrative Agent and the Lenders notice thereof and timely comply with the
requirements of Section 4 hereof (at which time Schedule 6.2 shall be deemed
amended to include reference to such Borrower Subsidiary). The Borrower shall
not, nor shall it permit any Borrower Subsidiary to, form or acquire any Foreign
Borrower Subsidiary.

Section 8.18. Change in the Nature of Business. Neither Holdings nor the
Borrower shall, nor shall they permit any Borrower Subsidiary to, engage in any
business or activity if as a result the general nature of the business of
Holdings, the Borrower or any Borrower Subsidiary would be changed in any
material respect from the general nature of the business engaged in by it as of
the Closing Date.

Section 8.19. Use of Proceeds. The Borrower shall use the credit extended under
this Agreement solely for the purposes set forth in, or otherwise permitted by,
Section 6.4 hereof.

Section 8.20. No Restrictions. Except as disclosed to the Lenders or as
otherwise provided herein, neither Holdings nor the Borrower shall, nor shall
they permit any Borrower Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of Holdings, the Borrower
or any Borrower Subsidiary to: (a) pay dividends or make any other distribution
on the Borrower's or any Borrower Subsidiary's capital stock or other equity
interests owned (directly or indirectly) by Holdings', the Borrower or any other
Borrower Subsidiary, (b) pay any indebtedness owed to Holdings, the Borrower or
any other Borrower Subsidiary, (c) make loans or advances to Holdings, the
Borrower or any other Borrower Subsidiary, (d) transfer any of its Property to
Holdings, the Borrower or any other Borrower Subsidiary, or (e) guarantee the
Obligations and Funds Transfer and Deposit Account Liability and/or grant Liens
on its assets to the Administrative Agent as required by the Loan Documents.

Section 8.21. Performance of Duties; Amendment of Material Contracts.

. (a) Each of Holdings and the Borrower shall, and shall cause each Borrower
Subsidiary to, (i) fully and timely perform in all material respects all
agreements required to be observed by it in connection with each Material
Contract, (ii) comply in all material respects with the Credit and Collection
Policy, and (iii) refrain from taking any action (including waiving any default
or event of default under a Material Contract) that may materially impair the
rights of the Administrative Agent or the Lenders in any Material Contract or
any Collateral.



(b) Neither Holdings nor the Borrower shall, nor shall they permit any Borrower
Subsidiary to, make any change to the Credit and Collection Policy or their
method for computing internal risk ratings for the Sellers if such change would
have a material adverse effect on any Material Contract.

Section 8.22. Tangible Net Worth. The Borrower shall at all times maintain a
Tangible Net Worth of not less than the greater of (i) $1,000,000 and (ii) 5.0%
of the aggregate principal amount of all Loans outstanding.

Section 8.23. Compliance with OFAC Sanctions Programs. (a) Each of Holdings and
the Borrower shall at all times comply with the requirements of all OFAC
Sanctions Programs applicable to Holdings or the Borrower and shall cause each
of the Borrower Subsidiaries to comply with the requirements of all OFAC
Sanctions Programs applicable to such Borrower Subsidiary.

(b) Each of Holdings and the Borrower shall provide the Administrative Agent,
and the Lenders any information regarding Holdings, the Borrower, and the
Borrower's Affiliates, and the Borrower Subsidiaries necessary for the
Administrative Agent and the Lenders to comply with all applicable OFAC
Sanctions Programs; subject however, in the case of Affiliates, to the
Borrower's ability to provide information applicable to them.

(c) If any of Holdings or the Borrower obtains actual knowledge or receives any
written notice that any of Holdings or the Borrower, any Affiliate of the
Borrower or any Borrower Subsidiary is named on the then current OFAC SDN List
(such occurrence, an "OFAC Event"), the Borrower shall promptly (i) give written
notice to the Administrative Agent and the Lenders of such OFAC Event, and
(ii) comply with all applicable laws with respect to such OFAC Event (regardless
of whether the party included on the OFAC SDN List is located within the
jurisdiction of the United States of America), including the OFAC Sanctions
Programs, and Holdings and the Borrower hereby authorize and consent to the
Administrative Agent and the Lenders taking any and all steps the Administrative
Agent or the Lenders deem necessary, in their sole but reasonable discretion, to
avoid violation of all applicable laws with respect to any such OFAC Event,
including the requirements of the OFAC Sanctions Programs (including the
freezing and/or blocking of assets and reporting such action to OFAC).

Section 8.24. Deposit Accounts.

Not later than 30 days after the Closing Date, the Borrower shall, and shall
cause each Borrower Subsidiary to, maintain all deposit accounts with the
Administrative Agent or with other financial institutions selected by the
Borrower and reasonably acceptable to the Administrative Agent (which financial
institutions have entered into account control agreements with the
Administrative Agent relating to such accounts on terms reasonably acceptable to
the Administrative Agent).



Section 9. Events of Default and Remedies.

Section 9.1. Events of Default. Any one or more of the following shall
constitute an "Event of Default" hereunder:

(a) default in the payment when due of all or any part of the principal of or
interest on any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any fee or other Obligation payable
hereunder or under any other Loan Document;

(b) default in the observance or performance of any covenant set forth in
Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.15, 8.16, 8.18, 8.19,
8.20, 8.21 8.22 or 8.24 hereof or of any provision in any Loan Document dealing
with the use, disposition or remittance of the proceeds of Collateral or
requiring the maintenance of insurance thereon;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
Holdings or the Borrower or (ii) written notice thereof is given to the Borrower
by the Administrative Agent;

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;

(e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to create a valid and perfected first priority Lien in favor of the
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or any Guarantor takes any action for
the purpose of terminating, repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;

(f) (i) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by the Borrower or any Borrower Subsidiary aggregating in
excess of $100,000, or under any indenture, agreement or other instrument under
which the same may be issued, and such default shall continue for a period of
time sufficient to permit the acceleration of the maturity of any such
Indebtedness for Borrowed Money (whether or not such maturity is in fact
accelerated), or any such Indebtedness for Borrowed Money shall not be paid when
due (whether by demand, lapse of time, acceleration or otherwise);

(ii) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by Holdings aggregating in excess of $10,000,000
(including any default under the INTL BOA Facility), or under any indenture,
agreement or other instrument under which the same may be issued, and such
default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness for Borrowed Money
(whether or not such maturity is in fact accelerated), or any such Indebtedness
for Borrowed Money shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise); provided, that in the event of a final judgment is
entered against Holdings in which the court determines that a default has
occurred under the Convertible Notes as a result of Holdings' acquisition of
FCStone Group, Inc. and its Subsidiaries, such default shall not be deemed an
Event of Default under this Section 9.1(f)(ii) so long as (i) the aggregate
amount due under the Convertible Notes does not exceed $21,000,000 and (ii) the
Convertible Notes are paid in full within 30 days after such judgment become due
and payable;

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against Holdings, the Borrower or any Borrower Subsidiary, or against any of its
Property, in an aggregate amount in excess of $100,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of 30 days;

(h) Holdings, the Borrower or any Borrower Subsidiary, or any member of its
Controlled Group, shall fail to pay when due an amount or amounts aggregating in
excess of $100,000 which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of $100,000
(collectively, a "Material Plan") shall be filed under Title IV of ERISA by
Holdings, the Borrower or any Borrower Subsidiary, or any other member of its
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against Holdings, the
Borrower or any Borrower Subsidiary, or any member of its Controlled Group, to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;

(i) any Change of Control shall occur;

(j) Holdings, the Borrower or any Borrower Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k) hereof; or

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any of Holdings, the Borrower or any Borrower Subsidiary,
or any substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against Holdings, the Borrower or any
Borrower Subsidiary, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days.

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof with respect to
the Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Commitments and all other obligations of the Lenders
hereunder on the date stated in such notice (which may be the date thereof); and
(b) if so directed by the Required Lenders, declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind. The Administrative Agent, after giving notice to the
Borrower pursuant to Section 9.1(c) or this Section 9.2, shall also promptly
send a copy of such notice to the other Lenders, but the failure to do so shall
not impair or annul the effect of such notice.

Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof with respect to the Borrower has
occurred and is continuing, then all outstanding Loans shall immediately become
due and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind and the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate.

Section 9.4. Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 9.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.

Section 10. Change in Circumstances.

Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law or regulation or in the interpretation thereof makes it unlawful for any
Lender to make or continue to maintain any Eurodollar Loans or to perform its
obligations as contemplated hereby, such Lender shall promptly give notice
thereof to the Borrower and such Lender's obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans. The Borrower
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon and all other
amounts then due and payable to such Lender under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, the
Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.

Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

(a) the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

(b) the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

Section 10.3. Increased Cost and Reduced Return. (a) If, on or after the date
hereof, the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency:

(i) shall subject any Lender (or its Lending Office) to any tax, duty or other
charge with respect to its Eurodollar Loans, its Notes, or its obligation to
make Eurodollar Loans, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) of the principal of or interest on its Eurodollar
Loans or any other amounts due under this Agreement or any other Loan Document
in respect of its Eurodollar Loans, or its obligation to make Eurodollar Loans
(except for changes in the rate of tax on the overall net income of such Lender
or its Lending Office imposed by the jurisdiction in which such Lender's
principal executive office or Lending Office is located); or

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Eurodollar Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or shall
impose on any Lender (or its Lending Office) or on the interbank market any
other condition affecting its Eurodollar Loans, its Notes, or its obligation to
make Eurodollar Loans;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, or to
reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) under this Agreement or under any other Loan Document with
respect thereto, by an amount deemed by such Lender to be material, then, within
15 days after demand by such Lender (with a copy to the Administrative Agent),
the Borrower shall be obligated to pay to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction.

(b) If, after the date hereof, any Lender or the Administrative Agent shall have
determined that the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Lending Office) or any corporation controlling such Lender
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
had the effect of reducing the rate of return on such Lender's or such
corporation's capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender's or
such corporation's policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, within 15 days
after demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction.

(c) A certificate of a Lender claiming compensation under this Section 10.3 and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive if reasonably determined. In determining such amount, such Lender
may use any reasonable averaging and attribution methods.

Section 10.4. Lending Offices. Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a "Lending Office") for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent. To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Eurodollar
Loans to reduce any liability of the Borrower to such Lender under Section 10.3
hereof or to avoid the unavailability of Eurodollar Loans under Section 10.2
hereof, so long as such designation is not otherwise disadvantageous to the
Lender.

Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan's Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

Section 11. The Administrative Agent.

Section 11.1. Appointment and Authorization of Administrative Agent. Each Lender
hereby appoints Bank of Montreal as the Administrative Agent under the Loan
Documents and hereby authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto. The Lenders
expressly agree that the Administrative Agent is not acting as a fiduciary of
the Lenders in respect of the Loan Documents, the Borrower or otherwise, and
nothing herein or in any of the other Loan Documents shall result in any duties
or obligations on the Administrative Agent or any of the Lenders except as
expressly set forth herein.

Section 11.2. Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term "Lender" as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender (if applicable).

Section 11.3. Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. The obligations of the Administrative Agent
under the Loan Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 9.2 and 9.4. Upon the
occurrence of an Event of Default, the Administrative Agent shall take such
action to enforce its Lien on the Collateral and to preserve and protect the
Collateral as may be directed by the Required Lenders. Unless and until the
Required Lenders give such direction, the Administrative Agent may (but shall
not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders. In no event, however,
shall the Administrative Agent be required to take any action in violation of
applicable law or of any provision of any Loan Document, and the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder or under any other Loan Document unless it first receives any further
assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability which may be incurred
by it by reason of taking or continuing to take any such action. The
Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

Section 11.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

Section 11.5. Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify: (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of Holdings, the
Borrower or any Borrower Subsidiary contained herein or in any other Loan
Document; (iii) the satisfaction of any condition specified in Section 7 hereof,
except receipt of items required to be delivered to the Administrative Agent; or
(iv) the validity, effectiveness, genuineness, enforceability, perfection,
value, worth or collectibility hereof or of any other Loan Document or of any
other documents or writing furnished in connection with any Loan Document or of
any Collateral; and the Administrative Agent makes no representation of any kind
or character with respect to any such matter mentioned in this sentence. The
Administrative Agent may execute any of its duties under any of the Loan
Documents by or through employees, agents, and attorneys-in-fact and shall not
be answerable to the Lenders, the Borrower, or any other Person for the default
or misconduct of any such agents or attorneys-in-fact selected with reasonable
care. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, other document or statement
(whether written or oral) believed by it to be genuine or to be sent by the
proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents. The Administrative Agent may treat the
payee of any Obligation as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent. Each Lender acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Lender, and based upon such information, investigations and inquiries as it
deems appropriate, made its own credit analysis and decision to extend credit to
the Borrower in the manner set forth in the Loan Documents. It shall be the
responsibility of each Lender to keep itself informed as to the creditworthiness
of Holdings, the Borrower and the Borrower Subsidiaries, and the Administrative
Agent shall have no liability to any Lender with respect thereto.

Section 11.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise, and with any amounts offset for the
benefit of the Administrative Agent to be held by it for its own account), but
shall not be entitled to offset against amounts owed to the Administrative Agent
by any Lender arising outside of this Agreement and the other Loan Documents.

Section 11.7. Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation of the
Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent's giving of
notice of resignation then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which may be any Lender
hereunder or any commercial bank, or an Affiliate of a commercial bank, having
an office in the United States of America and having a combined capital and
surplus of at least $200,000,000. Upon the acceptance of its appointment as the
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent under the Loan Documents, and the retiring
Administrative Agent shall be discharged from its duties and obligations
thereunder. After any retiring Administrative Agent's resignation hereunder as
Administrative Agent, the provisions of this Section 11 and all protective
provisions of the other Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent,
but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor. If the Administrative Agent
resigns and no successor is appointed, the rights and obligations of such
Administrative Agent shall be automatically assumed by the Required Lenders and
(i) the Borrower shall be directed to make all payments due each Lender
hereunder directly to such Lender and (ii) the Administrative Agent's rights in
the Collateral Documents shall be assigned without representation, recourse or
warranty to the Lenders as their interests may appear.

Section 11.8. Funds Transfer and Deposit Account Liability Arrangements. By
virtue of a Lender's execution of this Agreement or an assignment agreement
pursuant to Section 13.12 hereof, as the case may be, any Affiliate of such
Lender with whom the Borrower or any Guarantor has entered into an agreement
creating Funds Transfer and Deposit Account Liability shall be deemed a Lender
party hereto for purposes of any reference in a Loan Document to the parties for
whom the Administrative Agent is acting, it being understood and agreed that the
rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate's right to share in payments and collections out
of the Collateral and the Guaranties as more fully set forth in Section 3.1
hereof. In connection with any such distribution of payments and collections, or
any request for the release of the Guaranties and the Administrative Agent's
Liens in connection with the termination of the Commitments and the payment in
full of the Obligations, the Administrative Agent shall be entitled to assume no
amounts are due to any Lender or its Affiliate with respect to Funds Transfer
and Deposit Account Liability unless such Lender has notified the Administrative
Agent in writing of the amount of any such liability owed to it or its Affiliate
prior to such distribution or payment or release of Guaranties and Liens.

Section 11.9. Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
"syndication agents," "documentation agents," "book runners," "lead arrangers,"
"arrangers," or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

Section 11.10. Authorization to Release or Subordinate or Limit Liens.

The Administrative Agent is hereby irrevocably authorized by each of the Lenders
to (a) release any Lien covering any Collateral that is sold, transferred, or
otherwise disposed of in accordance with the terms and conditions of this
Agreement and the relevant Collateral Documents (including a sale, transfer, or
disposition permitted by the terms of Section 8.10 hereof or which has otherwise
been consented to in accordance with Section 13.13 hereof), (b) release or
subordinate any Lien on Collateral consisting of goods financed with purchase
money indebtedness or under a Capital Lease to the extent such purchase money
indebtedness or Capitalized Lease Obligation, and the Lien securing the same,
are permitted by Sections 8.7(b) and 8.8(d) hereof, (c) reduce or limit the
amount of the indebtedness secured by any particular item of Collateral to an
amount not less than the estimated value thereof to the extent necessary to
reduce mortgage registry, filing and similar tax, and (d) release Liens on the
Collateral following termination or expiration of the Commitments and payment in
full in cash of the Obligations and, if then due, Funds Transfer and Deposit
Account Liability.



Section 11.11. Authorization to Enter into, and Enforcement of, the Collateral
Documents. The Administrative Agent is hereby irrevocably authorized by each of
the Lenders to execute and deliver the Collateral Documents on behalf of each of
the Lenders and their Affiliates and to take such action and exercise such
powers under the Collateral Documents as the Administrative Agent considers
appropriate, provided the Administrative Agent shall not amend the Collateral
Documents unless such amendment is agreed to in writing by the Required Lenders.
Each Lender acknowledges and agrees that it will be bound by the terms and
conditions of the Collateral Documents upon the execution and delivery thereof
by the Administrative Agent. Except as otherwise specifically provided for
herein, no Lender (or its Affiliates), other than the Administrative Agent,
shall have the right to institute any suit, action or proceeding in equity or at
law for the foreclosure or other realization upon any Collateral or for the
execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders (or their Affiliates) shall have any right in any manner whatsoever
to affect, disturb or prejudice the Lien of the Administrative Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders and their Affiliates.

Section 12. The Guarantees.

Section 12.1. The Guarantees. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, Holdings and each
Borrower Subsidiary party hereto (including any Borrower Subsidiary executing an
Additional Guarantor Supplement in the form attached hereto as Exhibit F or such
other form acceptable to the Administrative Agent) hereby unconditionally and
irrevocably guarantees jointly and severally to the Administrative Agent, the
Lenders and their Affiliates, the due and punctual payment of all present and
future Obligations, and Funds Transfer and Deposit Account Liability, including,
but not limited to, the due and punctual payment of principal of and interest on
the Loans and the due and punctual payment of all other Obligations now or
hereafter owed by the Borrower under the Loan Documents and the due and punctual
payment of all Funds Transfer and Deposit Account Liability, in each case as and
when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof and thereof (including
all interest, costs, fees, and charges after the entry of an order for relief
against the Borrower or such other obligor in a case under the United States
Bankruptcy Code or any similar proceeding, whether or not such interest, costs,
fees and charges would be an allowed claim against the Borrower or any such
obligor in any such proceeding). In case of failure by the Borrower or other
obligor punctually to pay any Obligations, or Funds Transfer and Deposit Account
Liability guaranteed hereby, each Guarantor hereby unconditionally agrees to
make such payment or to cause such payment to be made punctually as and when the
same shall become due and payable, whether at stated maturity, by acceleration,
or otherwise, and as if such payment were made by the Borrower or such obligor.

Section 12.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 12 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Funds Transfer and Deposit
Account Liability;

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other guarantor contained in any Loan Document;

(d) the existence of any claim, set-off, or other rights which the Borrower or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender or any other Person, whether or not arising in
connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower or other obligor, regardless of what obligations of
the Borrower or other obligor remain unpaid;

(g) any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Funds Transfer and Deposit
Account Liability or any provision of applicable law or regulation purporting to
prohibit the payment by the Borrower or other obligor or any other guarantor of
the principal of or interest on any Loan or any other amount payable under the
Loan Documents or any agreement relating to Funds Transfer and Deposit Account
Liability; or

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Section 12.

Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor's obligations under this Section 12 shall remain
in full force and effect until the Commitments are terminated and the principal
of and interest on the Loans and all other amounts payable by the Borrower and
the Guarantors under this Agreement and all other Loan Documents and, if then
outstanding and unpaid and Funds Transfer and Deposit Account Liability shall
have been paid in full. If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Borrower or other
obligor or any Guarantor under the Loan Documents or any agreement relating to
Funds Transfer and Deposit Account Liability is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or other obligor or of any guarantor, or otherwise, each Guarantor's
obligations under this Section 12 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.

Section 12.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations and Funds Transfer and Deposit Account
Liability shall have been paid in full subsequent to the termination of all the
Commitments. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations and Funds Transfer and Deposit Account Liability and all other
amounts payable by the Borrower hereunder and the other Loan Documents and
(y) the termination of the Commitment, such amount shall be held in trust for
the benefit of the Administrative Agent and the Lenders (and their Affiliates)
and shall forthwith be paid to the Administrative Agent for the benefit of the
Lenders (and their Affiliates) or be credited and applied upon the Obligations
and Funds Transfer and Deposit Account Liability, whether matured or unmatured,
in accordance with the terms of this Agreement.

Section 12.5. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender or any other Person against the Borrower or other obligor,
another guarantor, or any other Person.

Section 12.6. Limit on Recovery

. Notwithstanding any other provision hereof, the right of recovery against each
Guarantor under this Section 12 shall not exceed $1.00 less than the lowest
amount which would render such Guarantor's obligations under this Section 12
void or voidable under applicable law, including, without limitation, fraudulent
conveyance law.



Section 12.7. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower or other obligor under this Agreement or any
other Loan Document, or under any agreement relating to Funds Transfer and
Deposit Account Liability, is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower or such obligor, all such amounts otherwise
subject to acceleration under the terms of this Agreement or the other Loan
Documents, or under any agreement relating to Funds Transfer and Deposit Account
Liability, shall nonetheless be payable by the Guarantors hereunder forthwith on
demand by the Administrative Agent made at the request of the Required Lenders.

Section 12.8. Benefit to Guarantors. The Borrower and the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of the Borrower has a direct impact on the success of
each Guarantor. Each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit hereunder.

Section 12.9. Guarantor Covenants. Each Guarantor shall take such action as the
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

Section 13. Miscellaneous.

Section 13.1. Withholding Taxes. (a) Payments Free of Withholding. Except as
otherwise required by law and subject to Section 13.1(b) hereof, each payment by
the Borrower and the Guarantors under this Agreement or the other Loan Documents
shall be made without withholding for or on account of any present or future
taxes (other than overall net income taxes on the recipient) imposed by or
within the jurisdiction in which the Borrower or such Guarantor is domiciled,
any jurisdiction from which the Borrower or such Guarantor makes any payment, or
(in each case) any political subdivision or taxing authority thereof or therein.
If any such withholding is so required, the Borrower or such Guarantor shall
make the withholding, pay the amount withheld to the appropriate governmental
authority before penalties attach thereto or interest accrues thereon, and
forthwith pay such additional amount as may be necessary to ensure that the net
amount actually received by each Lender and the Administrative Agent free and
clear of such taxes (including such taxes on such additional amount) is equal to
the amount which that Lender or the Administrative Agent (as the case may be)
would have received had such withholding not been made. If the Administrative
Agent or any Lender pays any amount in respect of any such taxes, penalties or
interest, the Borrower or such Guarantor shall reimburse the Administrative
Agent or such Lender for that payment on demand in the currency in which such
payment was made. If the Borrower or such Guarantor pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lender or Administrative Agent on
whose account such withholding was made (with a copy to the Administrative Agent
if not the recipient of the original) on or before the thirtieth day after
payment.

(b) U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent on or before the date the initial
Credit Event is made hereunder or, if later, the date such financial institution
becomes a Lender hereunder, two duly completed and signed copies of (i) either
Form W-8 BEN (relating to such Lender and entitling it to a complete exemption
from withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations) or
Form W-8 ECI (relating to all amounts to be received by such Lender, including
fees, pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of "portfolio interest", a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
shall submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of one or the other of such Forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) and such other certificates as may be (i) requested by the Borrower
in a written notice, directly or through the Administrative Agent, to such
Lender and (ii) required under then-current United States law or regulations to
avoid or reduce United States withholding taxes on payments in respect of all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents or the Obligations. Upon the request of the Borrower or the
Administrative Agent, each Lender that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower and
the Administrative Agent a certificate to the effect that it is such a United
States person.

(c) Inability of Lender to Submit Forms. If any Lender determines, as a result
of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrower or the Administrative Agent any form or certificate that such Lender is
obligated to submit pursuant to subsection (b) of this Section 13.1 or that such
Lender is required to withdraw or cancel any such form or certificate previously
submitted or any such form or certificate otherwise becomes ineffective or
inaccurate, such Lender shall promptly notify the Borrower and Administrative
Agent of such fact and the Lender shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.

Section 13.2. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Administrative Agent or any Lender, or on the part of the holder or holders
of any of the Obligations, in the exercise of any power or right under any Loan
Document shall operate as a waiver thereof or as an acquiescence in any default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
The rights and remedies hereunder of the Administrative Agent, the Lenders, and
of the holder or holders of any of the Obligations are cumulative to, and not
exclusive of, any rights or remedies which any of them would otherwise have.

Section 13.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 13.4. Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

Section 13.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 13.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans, including, but not limited to,
Sections 1.9, 10.3, and 13.15 hereof, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Obligations.

Section 13.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
in excess of its ratable share of payments on all such Obligations then
outstanding to the Lenders, then such Lender shall purchase for cash at face
value, but without recourse, ratably from each of the other Lenders such amount
of the Loans, or participations therein, held by each such other Lenders (or
interest therein) as shall be necessary to cause such Lender to share such
excess payment ratably with all the other Lenders; provided, however, that if
any such purchase is made by any Lender, and if such excess payment or part
thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest.

Section 13.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower, any Guarantor or the Administrative
Agent shall be addressed to its respective address or telecopier number set
forth below:



to the Borrower or any Guarantor (other than Holdings):

FCStone Financial, Inc.

2829 Westown Parkway, Suite 100
West Des Moines, Iowa 50266

Attention: Mike Knobbe, President

Telephone: (515) 273-4052

Telecopy: (515) 223-3709

to the Administrative Agent:

Bank of Montreal

115 South LaSalle Street

Chicago, Illinois 60603

Attention: Futures and Securities Division

Telephone: (312) 461-6751

Telecopy: (312) 765-8353

to Holdings:

International Assets Holding Corporation
708 Third Avenue, Suite 1500
New York, NY 10017
Attention: Bruce Fields

Telephone: (212) 485-3518

Fax: (212) 485-3505

with a copy to:

1251 NW Briarcliff Parkway, Suite 800

Kansas City, MO 64116

Attention: Bill Dunaway

Telephone: (816) 410-7129

Fax: (816) 410-7450

 



Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.

Section 13.9. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 13.10. Successors and Assigns. This Agreement shall be binding upon the
Borrower and the Guarantors and their successors and assigns, and shall inure to
the benefit of the Administrative Agent and each of the Lenders, and the benefit
of their respective successors and assigns, including any subsequent holder of
any of the Obligations. The Borrower and the Guarantors may not assign any of
their rights or obligations under any Loan Document without the written consent
of all of the Lenders.

Section 13.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and/or Commitments held by such Lender at
any time and from time to time to one or more other Persons; provided that no
such participation shall relieve any Lender of any of its obligations under this
Agreement, and, provided, further that no such participant shall have any rights
under this Agreement except as provided in this Section, and the Administrative
Agent shall have no obligation or responsibility to such participant. Any
agreement pursuant to which such participation is granted shall provide that the
granting Lender shall retain the sole right and responsibility to enforce the
obligations of the Borrower under this Agreement and the other Loan Documents
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of the Loan Documents, except that such agreement may
provide that such Lender will not agree to any modification, amendment or waiver
of the Loan Documents that would reduce the amount of or postpone any fixed date
for payment of any Obligation in which such participant has an interest. Any
party to which such a participation has been granted shall have the benefits of
Section 1.9 and Section 10.3 hereof; provided, that a participant shall not be
entitled to receive any greater payment under Section 10.3 hereof than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant.

Section 13.12. Assignments. (a) Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of such Lender's rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender's Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (a)(i)(A) of this Section, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent or, if "Effective Date" is
specified in the Assignment and Acceptance, as of the Effective Date) shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 13.12(a)(i)(B) and, in addition:

(a) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and

(b) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment in respect of such facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Holdings, Borrower or Borrower Subsidiary. No such
assignment shall be made to Holdings, the Borrower or any of their Affiliates or
Borrower Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(c) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or secured party
for such Lender as a party hereto; provided further, however, the right of any
such pledgee or grantee (other than any Federal Reserve Bank) to further
transfer all or any portion of the rights pledged or granted to it, whether by
means of foreclosure or otherwise, shall be at all times subject to the terms of
this Agreement.

Section 13.13. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, and
(c) if the rights or duties of the Administrative Agent are affected thereby,
the Administrative Agent; provided that:

(i) no amendment or waiver pursuant to this Section 13.13 shall (A) increase any
Commitment of any Lender without the consent of such Lender or (B) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan of any fee payable hereunder without the consent of the
Lender to which such payment is owing or which has committed to make such Loan
hereunder;

(ii) no amendment or waiver pursuant to this Section 13.13 shall, unless signed
by each Lender, extend the Termination Date, change the definition of Required
Lenders, change the provisions of this Section 13.13, release any material
guarantor or all or substantially all of the Collateral (except as otherwise
provided for in the Loan Documents), or affect the number of Lenders required to
take any action hereunder or under any other Loan Document; and

(iii) no amendment to Section 12 hereof shall be made without the consent of the
Guarantor(s) affected thereby.

Section 13.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 13.15. Costs and Expenses; Indemnification. The Borrower agrees to pay
all out-of-pocket costs and expenses of the Administrative Agent in connection
with the preparation, negotiation, syndication, and administration of the Loan
Documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are consummated,
together with any fees and charges suffered or incurred by the Administrative
Agent in connection with collateral filing fees and lien searches. The Borrower
agrees to pay to the Administrative Agent, and each Lender, and any other holder
of any Obligations outstanding hereunder, all out-of-pocket costs and expenses
reasonably incurred or paid by the Administrative Agent, such Lender, or any
such holder, including reasonable attorneys' fees and disbursements and court
costs, in connection with any Default or Event of Default hereunder or in
connection with the enforcement of any of the Loan Documents (including all such
costs and expenses incurred in connection with any proceeding under the United
States Bankruptcy Code involving the Borrower or any Guarantor as a debtor
thereunder). The Borrower further agrees to indemnify the Administrative Agent,
each Lender, and any security trustee therefor, and their respective directors,
officers, employees, agents, financial advisors, and consultants (each such
Person being called an "Indemnitee") against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all reasonable fees and disbursements of counsel for any such Indemnitee and all
reasonable expenses of litigation or preparation therefor, whether or not the
Indemnitee is a party thereto, or any settlement arrangement arising from or
relating to any such litigation) which any of them may pay or incur arising out
of or relating to any Loan Document or any of the transactions contemplated
thereby or the direct or indirect application or proposed application of the
proceeds of any Loan, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification. The Borrower, upon
demand by the Administrative Agent or a Lender at any time, shall reimburse the
Administrative Agent or such Lender for any legal or other expenses (including,
without limitation, all reasonable fees and disbursements of counsel for any
such Indemnitee) incurred in connection with investigating or defending against
any of the foregoing (including any settlement costs relating to the foregoing)
except if the same is directly due to the gross negligence or willful misconduct
of the party to be indemnified. To the extent permitted by applicable law,
neither the Borrower nor any Guarantor shall assert, and each such Person hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. The obligations of the Borrower
under this Section shall survive the termination of this Agreement.

Section 13.16. Set-off

. In addition to any rights now or hereafter granted under the Loan Documents or
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender, each subsequent holder of any
Obligation, and each of their respective affiliates, is hereby authorized by the
Borrower and each Guarantor at any time or from time to time, without notice to
the Borrower, any Guarantor or to any other Person, any such notice being hereby
expressly waived, to set-off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, and in
whatever currency denominated, but not including trust accounts) and any other
indebtedness at any time held or owing by that Lender, subsequent holder, or
affiliate, to or for the credit or the account of the Borrower or such
Guarantor, whether or not matured, against and on account of the Obligations of
the Borrower or such Guarantor to that Lender or subsequent holder under the
Loan Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender or subsequent holder shall have made any demand
hereunder or (b) the principal of or the interest on the Loans and other amounts
due hereunder shall have become due and payable pursuant to Section 9 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured.



Section 13.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 13.18. Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois.

Section 13.19. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.



Section 13.20. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document ("Excess Interest"). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the "Maximum Rate"), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower's
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower's Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower's Obligations had the rate of interest not been limited to the Maximum
Rate during such period.



Section 13.21. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Borrower Subsidiaries shall only apply
during such times as the Borrower has one or more Borrower Subsidiaries. Nothing
contained herein shall be deemed or construed to permit any act or omission
which is prohibited by the terms of any Collateral Document, the covenants and
agreements contained herein being in addition to and not in substitution for the
covenants and agreements contained in the Collateral Documents.

Section 13.22. Lender's Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

Section 13.23. Submission to Jurisdiction; Waiver of Jury Trial. The Borrower
and the Guarantors hereby submit to the nonexclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any Illinois
State court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby. The Borrower and the Guarantors
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. The Borrower, the Guarantors,
the Administrative Agent and the Lenders hereby irrevocably waive any and all
right to trial by jury in any legal proceeding arising out of or relating to any
Loan Document or the transactions contemplated thereby.

Section 13.24. USA Patriot Act.

Each Lender that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act")
hereby notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify, and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.



Section 13.25. Confidentiality. Each of the Administrative Agent and the Lenders
severally agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors to the extent any such Person has a need to know such
Information (it being understood that the Persons to whom such disclosure is
made will first be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Borrower Subsidiary and its
obligations, (g) with the prior written consent of the Borrower, (h) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent or
any Lender on a non-confidential basis from a source other than Holdings, the
Borrower or any Borrower Subsidiary or any of their directors, officers,
employees or agents, including accountants, legal counsel and other advisors,
(i) to rating agencies if requested or required by such agencies in connection
with a rating relating to the Loans or Commitments hereunder, or (j) to entities
which compile and publish information about the syndicated loan market, provided
that only basic information about the pricing and structure of the transaction
evidenced hereby may be disclosed pursuant to this subsection (j). For purposes
of this Section, "Information" means all information received from Holdings, the
Borrower or any of the Borrower Subsidiaries or from any other Person on behalf
of Holdings, the Borrower or any Borrower Subsidiary relating to Holdings, the
Borrower or any Borrower Subsidiary or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a non-confidential basis prior to disclosure by Holdings, the Borrower
or any Borrower Subsidiary or from any other Person on behalf of Holdings, the
Borrower or any Borrower Subsidiary.

[Signature Pages to Follow]

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

"Borrower"

FCStone Financial, Inc.

By /s/ Michael J. Knobbe

Name Michael J. Knobbe

Title President

By /s/ Paul G. Anderson

Name Paul G. Anderson

Title VP/Director

"Guarantor"

International Assets Holding Corporation

By /s/ Paul G. Anderson

Name Paul G. Anderson

Title President

By /s/ Brian T. Sephton

Name Brian T. Sephton

Title Chief Legal & Governance Officer

 

"Administrative Agent and Lenders "

Bank of Montreal, Chicago Branch, as Administrative Agent and a Lender

By /s/ Scott M. Ferris

Name Scott M. Ferris

Title Managing Director